 



Exhibit 10.8

COOPER CAMERON CORPORATION

RETIREMENT SAVINGS PLAN




As Amended and Restated

Effective May 1, 2003

 



--------------------------------------------------------------------------------



 



COOPER CAMERON CORPORATION
RETIREMENT SAVINGS PLAN

TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

 
ARTICLE I DEFINITIONS AND CONSTRUCTION
    1  
1.1 Definitions
    1  
1.2 Construction.
    12  
ARTICLE II ELIGIBILITY TO PARTICIPATE
    13  
2.1 Commencement of Participation.
    13  
2.2 Changes in Employment Status.
    14  
2.3 Election Form.
    15  
ARTICLE III CONTRIBUTIONS
    16  
3.1 Basic Contributions.
    16  
3.2 Matching Contributions.
    16  
3.3 Rollover Contributions.
    17  
3.4 Transferred Contributions.
    17  
3.5 Company Retirement Contributions.
    17  
3.6 Catch-Up Contributions.
    17  
3.7 Profit Sharing Contributions.
    18  
3.8 Effect of Plan Termination or Withdrawal.
    18  
ARTICLE IV ADMINISTRATION OF CONTRIBUTIONS
    19  
4.1 Limitations on Basic Contributions.
    19  
4.2 Excess Elective Deferrals.
    19  
4.3 Limitation on Matching Contributions.
    20  
4.4 Delivery of Contributions.
    20  
4.5 Allocation of Matching Contributions.
    21  
4.6 Allocation of Company Retirement Contributions.
    21  
4.7 Allocation of Profit Sharing Contributions.
    21  
4.8 Crediting of Contributions.
    21  
4.9 Changes in Reduction and Deduction Authorizations.
    22  
ARTICLE V DEPOSIT AND INVESTMENT OF CONTRIBUTIONS
    23  
5.1 Deposit of Contributions.
    23  
5.2 Investment of Accounts.
    23  
5.3 Elimination of Funds.
    23  
ARTICLE VI ESTABLISHMENT OF FUNDS AND MEMBERS’ ACCOUNTS
    25  
6.1 Investment Responsibility.
    25  
6.2 Establishment and Maintenance of Funds.
    25  
6.3 Company Stock Fund.
    25  
6.4 Income on Trust Funds.
    25  
6.5 Separate Accounts.
    25  
6.6 Voting of Company Stock in the Company Stock Fund.
    25  
ARTICLE VII VESTING
    27  
7.1 Vesting in Basic, Supplemental, Matching, and Rollover/Transfer Accounts.
    27  
7.2 Vesting in Company Retirement and Profit Sharing Contributions.
    27  

(i)

 



--------------------------------------------------------------------------------



 



         
7.3 Forfeitures.
    27  
7.4 Election of Former Vesting Schedule.
    29  
7.5 Vesting Service.
    29  
7.6 Transfers.
    30  
7.7 Loss and Reinstatement of Years of Vesting Service.
    31  
7.8 Finality of Determinations.
    32  
ARTICLE VIII WITHDRAWALS WHILE EMPLOYED
    33  
8.1 Withdrawals Prior to Age 59½.
    33  
8.2 Withdrawals After Age 59½.
    34  
8.3 Form of Withdrawals.
    34  
ARTICLE IX LOANS
    35  
9.1 Eligibility for Loan.
    35  
9.2 Maximum Loan.
    35  
9.3 Operation of Article.
    35  
ARTICLE X DISTRIBUTION ON RETIREMENT OR OTHER TERMINATION OF EMPLOYMENT
    36  
10.1 Eligibility for Distribution.
    36  
10.2 Distribution of Separate Accounts.
    36  
10.3 Form of Distribution.
    40  
10.4 Limitation on Commencement of Distribution.
    40  
10.5 Restriction on Alienation.
    41  
10.6 Payments to Incompetents or Minors.
    41  
10.7 Commercial Annuities.
    42  
10.8 Actuarial Equivalency.
    42  
10.9 Eligible Rollover Distributions.
    42  
10.10 Transfer to Cooper Cameron Salaried Plan.
    42  
10.11 Deferral of Payments.
    42  
10.12 Lost or Missing Members or Beneficiaries.
    43  
10.13 Minimum Distribution Requirements.
    43  
ARTICLE XI BENEFICIARIES AND DEATH BENEFITS
    47  
11.1 Designation of Beneficiary.
    47  
11.2 Beneficiary in the Absence of Designated Beneficiary.
    47  
11.3 Spousal Consent to Beneficiary Designation.
    47  
11.4 Death Benefits from Basic, Supplemental, Matching, and Rollover/Transfer
Accounts.
    47  
11.5 Death Benefits from IAR Accounts.
    47  
11.6 Commencement of Death Benefits.
    49  
ARTICLE XII ADMINISTRATION
    50  
12.1 Plan Administrator.
    50  
12.2 Authority of the Company.
    50  
12.3 Action of the Company.
    50  
12.4 Claims Review Procedure.
    51  
12.5 Qualified Domestic Relations Orders.
    51  
12.6 Indemnification.
    51  
ARTICLE XIII AMENDMENT AND TERMINATION
    52  
13.1 Amendment.
    52  
13.2 Limitation of Amendment.
    52  

(ii)

 



--------------------------------------------------------------------------------



 



         
13.3 Termination.
    52  
13.4 Withdrawal of an Employer.
    53  
13.5 Corporate Reorganization.
    53  
ARTICLE XIV ADOPTION BY SUBSIDIARIES: EXTENSION TO NEW BUSINESS OPERATIONS
    54  
ARTICLE XV MISCELLANEOUS PROVISIONS
    55  
15.1 No Commitment as to Employment.
    55  
15.2 Benefits.
    55  
15.3 No Guarantees.
    55  
15.4 Exclusive Benefit.
    55  
15.5 Duty to Furnish Information.
    55  
15.6 Merger, Consolidation, or Transfer of Plan Assets.
    55  
15.7 Return of Contributions to Employers.
    55  
15.8 Addenda.
    56  
15.9 Validity of Agreement.
    56  
15.10 Uniformed Services Employment and Reemployment Rights Act Requirements.
    56  
ARTICLE XVI SECTION 415 LIMITATIONS
    57  
16.1 Application.
    57  
16.2 Section 415 Definitions.
    57  
16.3 Limitations and Corrections.
    58  
16.4 Multiple Plans.
    59  
16.5 Contribution Adjustments.
    59  
ARTICLE XVII TOP-HEAVY PLAN RULES
    60  
17.1 Application.
    60  
17.2 Top-Heavy Definitions.
    60  
17.3 Top-Heavy Minimum Allocation Rules.
    63  
17.4 Top-Heavy Compensation Limitation.
    64  
17.5 Top-Heavy Vesting Provisions.
    64  
17.6 Top-Heavy Plan/Benefit Limitations.
    65  
ADDENDA
  AD-1

(iii)

 



--------------------------------------------------------------------------------



 



COOPER CAMERON CORPORATION

RETIREMENT SAVINGS PLAN

     WHEREAS, Cooper Cameron Corporation (the “Company”) has heretofore adopted
the Cooper Cameron Corporation Retirement Savings Plan, hereinafter referred to
as the “Plan,” for the benefit of certain of its employees; and

     WHEREAS, the Company desires to restate the Plan and to amend the Plan in
several respects, intending thereby to provide an uninterrupted and continuing
program of benefits;

     NOW, THEREFORE, the Plan is hereby restated in its entirety as follows with
no interruption in time, effective as of May 1, 2003, except as otherwise
indicated herein.

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS AND CONSTRUCTION

1.1 Definitions

The following words and phrases as used herein shall have the meanings
hereinafter set forth, unless a different meaning is plainly required by the
context:

     (1) The term “Addendum” shall mean the overriding provisions which are
applicable to certain Employees in accordance with the provisions of
Section 16.8 and which shall constitute for all purposes a part of the Plan and
in the event of conflict with any other provision of the Plan shall control.

     (2) The term “Affiliate” shall mean any member of a controlled group of
corporations (as determined under Section 414(b) of the Code) of which the
Company is a member; any member of a group of trades or businesses under common
control (as determined under Section 414(c) of the Code) with the Company; and
any member of an affiliated service group (as determined under Section 414(m) of
the Code) of which the Company is a member.

     (3) The term “Allocation Month” shall mean each calendar month for which an
Employer makes Company Retirement Contributions in accordance with the
provisions of Section 3.5.

     (4) The term “Allocation Year” shall mean each Plan Year.

     (5) The term “Basic Account” shall mean the Separate Account of a Member to
which Basic Contributions are credited in accordance with the provisions of
Section 4.8.

     (6) The term “Basic Contribution” shall mean any cash or deferred
arrangement contribution made to the Plan by an Employer on behalf of a Member
in accordance with the provisions of Sections 2.3 and 3.1.

     (7) The term “Beneficiary” shall mean the person or persons who, in
accordance with the provisions of Article XI hereof, shall be entitled to
receive distribution hereunder in the event a Member or Inactive Member dies
before his interest shall have been distributed to him in full.

     (8) The term “Break in Service” shall mean any Plan Year during which an
Employee completes not more than 500 Hours of Service; provided, however, that
for purposes of Section 7.7(b), no Employee shall incur a Break in Service
solely by reason of an absence due to (i) the birth of a child of the Employee,
(ii) the pregnancy of the Employee, (iii) the placement of a child with the
Employee on account of the adoption of such child by such Employee, or (iv) the
caring for a child of an Employee for a period beginning following the birth or
placement of such child, with respect to the Plan Year in which such absence
begins, if the Employee otherwise would have incurred a Break in Service or, in
any other case, in the immediately following Plan Year; and provided further,
that although an Employee may not receive credit for vesting or benefit accrual
purposes, a Break in Service shall not be deemed to occur with respect to any
layoff or sick leave not in excess of the period of time during which his
seniority is

-1-



--------------------------------------------------------------------------------



 



retained; and provided further, however, that no Member shall incur a Break in
Service by reason of failure to complete more than 500 hours of service during
the Plan Year beginning and ending on December 31, 2001.

     (9) The term “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time. Reference to a section of the Code shall include such
section and any comparable section or Sections of any future legislation that
amends, supplements, or supersedes such section.

     (10) The term “Company” shall mean Cooper Cameron Corporation, its
successors, and the surviving corporation resulting from any merger or
consolidation of Cooper Cameron Corporation with any other corporation or
corporations.

     (11) The term “Company Retirement Contributions” shall mean the
contributions made to the Plan by an Employer in accordance with the provisions
of Section 3.5.

     (12) The term “Company Stock” shall mean the common stock of Cooper Cameron
Corporation.

     (13) The term “Company Stock Fund” shall mean the investment fund
established to invest in Company Stock and maintained pursuant to the provisions
of Section 6.3.

     (14) The term “Compensation” shall mean the total of all wages, salaries,
fees for professional service and other amounts received in cash or in kind by a
Member while a Member for services actually rendered or labor performed for the
Employer to the extent such amounts are includable in gross income, subject to
the following adjustments and limitations:



  (A)   The following shall be excluded:



  (i)   Accrued or unused vacation pay which is paid following termination of
employment;     (ii)   Reimbursements and other expense allowances (including
but not limited to automobile expense allowances and foreign service premiums);
    (iii)   Cash and noncash fringe benefits;     (iv)   Moving expense
reimbursements;     (v)   Employer contributions to or payments from this or any
other deferred compensation program, whether such program is qualified under
Section 401(a) of the Code or nonqualified, other than Basic Contributions;    
(vi)   Welfare benefits (including but not limited to severance benefits);

-2-



--------------------------------------------------------------------------------



 



  (vii)   Amounts realized from the receipt or exercise of a stock option that
is not an incentive stock option within the meaning of Section 422 of the Code;
    (viii)   Amounts realized at the time property described in Section 83 of
the Code is freely transferable or no longer subject to a substantial risk of
forfeiture;     (ix)   Amounts realized as a result of an election described in
Section 83(b) of the Code;     (x)   Any amount realized as a result of a
disqualifying disposition within the meaning of Section 421(a) of the Code; and
    (xi)   Any other amounts that receive special tax benefits under the Code
but are not hereinafter included.



  (B)   Basic Contributions and any other elective contributions made on a
Member’s behalf by the Employer that are not includable in income under
Section 125, Section 402(e)(3), Section 402(h), or Section 403(b) of the Code
and any amounts that are not includable in the gross income of a Member under a
salary reduction agreement by reason of the application of Section 132(f) of the
Code shall be included.     (C)   The Compensation of any Member taken into
account for purposes of the Plan shall be limited to $200,000 for any Plan Year
with such limitation to be:



  (i)   Adjusted automatically to reflect any amendments to Section 401(a)(17)
of the Code and any cost-of-living increases authorized by Section 401(a)(17) of
the Code; and     (ii)   Prorated for a Plan Year of less than twelve months and
to the extent otherwise required by applicable law.”

     (15) The term “Contribution Hour” shall mean an hour of employment in an
hourly-rated employment classification while an IAR Member of the Plan for which
such Member receives Compensation from an Employer, including overtime hours and
any paid hours for vacation periods or holidays, but excluding any other paid
hours for any other absences during which no duties are performed.

     (16) The term “Contribution Rate” shall mean the following contribution
rates, which are effective with respect to Contribution Hours credited on or
after April 28, 2003, depending upon an IAR Member’s employment classification
at the time such Contribution Hours are credited:

-3-



--------------------------------------------------------------------------------



 



      Employment Classification

--------------------------------------------------------------------------------

  Contribution Rate

--------------------------------------------------------------------------------

Labor Grade 82, 83, or 84
  $0.37
Labor Grade 85
  $0.44
Labor Grade 86, 87, or 88
  $0.48

Notwithstanding the foregoing, in no event shall an IAR Member’s Contribution
Rate be a rate that is less than the Contribution Rate applicable for such IAR
Member as of April 27, 2003; provided, however, that if an IAR Member’s Labor
Grade changes on or after such date, such IAR Member’s Contribution Rate will be
determined pursuant to the Schedule set forth above.

     (17) The term “Controlled Entity” shall mean each corporation that is a
member of a controlled group of corporations, within the meaning of Section
1563(a) of the Code determined without regard to Section 1563(a)(4) and
Section 1563(e)(3)(C), of which the Company is a member, each trade or business
(whether or not incorporated) with which the Company is under common control and
each corporation that is a member of an affiliated service group, within the
meaning of Section 414(m) of the Code, of which the Company is a member.

     (18) The term “Cooper Savings Plan” shall mean the Cooper Industries, Inc.
Retirement and Savings Plan, the Cooper Industries, Inc. Savings Plan, and
Cooper Industries, Inc. Stock Ownership Plan.

     (19) The term “Effective Date” shall mean May 1, 2003 as to this
restatement of the Plan, except (A) as otherwise indicated in specific
provisions of the Plan, and (B) that provisions of the Plan required to have an
earlier effective date by applicable statute and/or regulation and shall apply,
as of such required effective date, to any plan merged into this Plan. The
original effective date of the Plan was April 1, 1995.

     (20) The term “Eligible Employee” shall mean any salaried or hourly
Employee of the Employer who is (i) a common law employee who is paid in United
States dollars from a payroll maintained in the United States, (ii) a non-United
States citizen who is a lawful, permanent resident of the United States and who
is subject to United States federal income taxes on his worldwide income, or
(iii) an Eligible Foreign Employee. In no event shall the term “Eligible
Employee” mean (i) any person who is rendering service to an Employer solely as
a director or an independent contractor, (ii) any person who is covered by a
collective bargaining agreement unless such agreement specifically provides for
coverage by the Plan, or (iii) any person who is a nonresident alien and who
receives no earned income within the meaning of Section 911(b) of the Code from
an Employer which constitutes income from sources within the United States as
defined in Section 861(a)(3) of the Code, or (iv) an Employee who is a Leased
Employee or who is designated, compensated, or otherwise classified by the
Employer as a Leased Employee. Notwithstanding any provision of the Plan to the
contrary, no individual who is designated, compensated, or otherwise classified
or treated by the Employer as an independent contractor shall be eligible to
become a Member of the Plan.

     (21) The term “Eligible Foreign Employee” shall mean any individual who
(i) is a citizen of the United States or a permanent, lawful resident of the
United States, (ii) is an

-4-



--------------------------------------------------------------------------------



 



employee of an Included Foreign Affiliate, and (iii) is not covered by any other
funded plan of deferred compensation under which contributions are provided by
any other person, firm, or corporation with respect to the remuneration paid to
such individual by the Included Foreign Affiliate.

     (22) The term “Eligible Retirement Plan” shall mean, with respect to
distributions made from the Plan after December 31, 2001, any of: an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, a qualified plan described in Section
401(a) of the Code, that, under its provisions does, and under applicable law
may, accept an Eligible Rollover Distribution, an annuity contract described in
Section 403(b) of the Code, and an eligible plan under Section 457(b) of the
Code that is maintained by a state, political subdivision of a state, or agency
or instrumentality of a state or political subdivision of a state and that
agrees to separately account for the amounts transferred into such plan from
this Plan. The definition of Eligible Retirement Plan shall also apply in the
case of a distribution to a surviving spouse or to a spouse or former spouse who
is an alternate payee under a qualified domestic relations order, as defined in
Section 414(p) of the Code.

     (23) The term “Eligible Rollover Distribution” shall mean all or any
portion of a Plan distribution to a Member or a Beneficiary who is a deceased
Member’s surviving spouse or an alternate payee under a qualified domestic
relations order who is a Member’s spouse or former spouse; provided, however,
that such distribution is not (i) one of a series of substantially equal
periodic payments made at least annually for over a specified period of ten or
more years or the life of the Member or Beneficiary or the joint lives of the
Member and a designated beneficiary, (ii) a distribution to the extent such
distribution is required under Section 401(a)(9) of the Code; or (iii) the
portion of any distribution which is not includable in gross income (determined
without regard to any exclusion of net unrealized appreciation with respect to
employer securities). Further, a distribution pursuant to Section 8.1 from the
Separate Account of a Member attributable to Basic Contributions who has not
attained age 59½ shall not constitute an Eligible Rollover Distribution.
Notwithstanding the foregoing or any other provision of the Plan, (A) any amount
that is distributed from the Plan on account of hardship pursuant to Section 8.1
shall not be an Eligible Rollover Distribution and no election may be made to
have any portion of such a distribution paid directly to an Eligible Retirement
Plan and (B) a portion of a distribution shall not fail to be an Eligible
Rollover Distribution merely because the portion consists of after-tax employee
contributions which are not includable in gross income; provided, however, that
such portion may be transferred only to an individual retirement account or
annuity described in Section 408(a) or (b) of the Code or to a qualified defined
contribution plan described in Section 401(a) or 403(a) of the Code that agrees
to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includable in gross
income and the portion of such distribution which is not so includable.

     (24) The term “Employee” shall mean each (A) individual employed by the
Employer or a Controlled Entity and (B) Leased Worker.

-5-



--------------------------------------------------------------------------------



 



     (25) The term “Employer” shall mean the Company or any Affiliate of the
Company which adopts the Plan as herein provided so long as the Affiliate has
not withdrawn from the Plan.

     (26) The term “Employment Commencement Date” shall mean the first date on
which an Employee completes an Hour of Service.

     (27) The term “Entry Date” shall mean January 1 or July 1.

     (28) The term “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended from time to time. Reference to a section of ERISA shall
include such section and any comparable section or Sections of any future
legislation that amends, supplements, or supersedes such section.

     (29) The term “Foreign Affiliate” shall mean a “foreign affiliate” as
defined in Section 3121(1)(8) of the Code.

     (30) The term “Fund” shall mean any of the investment funds established and
maintained in accordance with the provisions of Section 6.2.

     (31) The term “Highly-Compensated Employee” shall mean each Employee who
performs services during the Plan Year for which the determination of who is
highly compensated is being made (the “Determination Year”) and who:



  (a)   is a fiver-percent owner of the Employer (within the meaning of section
416(i)(1)(A)(iii) of the Code) at any time during the Determination Year or the
twelve-month period immediately preceding the Determination Year (the “Look-Back
Year”); or     (b)   for the Look-Back Year, receives compensation (within the
meaning of section 414(q)(4) of the Code; “compensation” for purposes of this
Paragraph) in excess of $80,000 (with such amount to be adjusted automatically
to reflect any cost-of-living adjustments authorized by section 414(q)(1) of the
Code) during the Look-Back Year.

For the purposes of the preceding sentence, (i) all employers aggregated with
the Employer under section 414(b), (c), (m), or (o) of the Code shall be treated
as a single employer and (ii) a former Employee who had a separation year
(generally, the Determination Year such Employee separates from service) prior
to the Determination Year and who was an active Highly Compensated Employee for
either such separation year or any Determination Year ending on or after such
Employee’s fifty-fifth birthday shall be deemed to be a Highly Compensated
Employee. To the extent that the provisions of this Paragraph are inconsistent
or conflict with the definition of a “highly compensated employee” set forth in
section 414(q) of the Code and the Treasury regulations thereunder, the relevant
terms and provisions of section 414(q) of the Code and the Treasury regulations
thereunder shall govern and control.

     (32) The term “Hour of Service” shall mean an hour for which an employee is
paid, or entitled to be paid, with respect to the performance of duties for an
Employer or a Controlled

-6-



--------------------------------------------------------------------------------



 



Entity either as regular wages, salary or commissions, or pursuant to an award
or agreement requiring an Employer or a Controlled Entity to pay back wages.
Hours under this paragraph shall be calculated and credited pursuant to
Section 2530.200b-2(b) and (c) of the Department of Labor regulations which are
incorporated herein by reference.

     (33) The term “IAR Account” shall mean the Separate Account of a Member to
which the Company Retirement Contributions are credited in accordance with the
provisions of Section 4.8.

     (34) The term “IAR Member” shall mean, except as provided in Section 2.1(c)
with respect to certain Part Time Employees and Temporary Employees, an Eligible
Employee whose Employment Commencement Date occurred prior to May 1, 2003, who
is employed in an hourly-rated employment classification and to whom Company
Retirement Contributions are allocated pursuant to the provisions of
Section 3.5. No Employee whose Employment Commencement Date occurs on or after
May 1, 2003 shall become an IAR Member. An Eligible Employee who was an IAR
Member but who terminated employment with the Employer and was reemployed by an
Employer after May 1, 2003 in an hourly-rated employment classification shall
not become an IAR Member upon his reemployment and shall become a Profit Sharing
Member instead.

     (35) The term “Inactive Member” shall mean any Member who ceases to be an
Employee and whose Separate Accounts have not been distributed in accordance
with the provisions of the Plan.

     (36) The term “Included Foreign Affiliate” means a “Foreign Affiliate” with
respect to which there shall be in effect between the Company and the Secretary
of the Treasury or his delegate an agreement pursuant to Section 3121(1) of the
Code, whereby coverage under Title II of the federal Social Security Act has
been extended to service performed outside the United States by United States
citizens employed by such “Foreign Affiliate.”

     (37) The term “Leased Worker” shall be a person (other than a person who is
an employee without regard to this paragraph (37)) engaged in performing
services for a Controlled Entity (the “recipient”) pursuant to an agreement
between the recipient and any other person (“Leasing Organization”) who meets
the following requirements:



  (a)   he has performed services for one or more Controlled Entities (or for
any other “related persons” determined in accordance with Section 414(n)(6) of
the Code) on a substantially full-time basis for a period of at least one year;
    (b)   such services are of a type historically performed in the business
field of the recipient, in the United States, by employees (or, from and after
January 1, 1997, such services are performed under primary direction or control
by the Employer or a Controlled Entity); and     (c)   he is not participating
in a “safe harbor plan” of the Leasing Organization. (For this purpose, a “safe
harbor plan” is a plan that satisfies the requirements of Section 414(n)(5) of
the Code, which will generally be a

-7-



--------------------------------------------------------------------------------



 



      money purchase pension plan with a non-integrated employer contribution
rate of at least ten percent of compensation and which provides for immediate
participation and full and immediate vesting).

A person who is a Leased Worker during any taxable year beginning after
December 31, 1983, shall also be considered an employee of a Controlled Entity
during such period (and solely for the purpose of determining length of service
for participation and vesting purposes, and shall also be considered to have
been an employee for any earlier period in which he was a Leased Worker) but
shall not be a Member and shall not otherwise be eligible to become covered by
the Plan during any period in which he is a Leased Worker. Notwithstanding the
foregoing, the sole purpose of this paragraph (37) is to define and apply the
term “Leased Worker” strictly (and only) to the extent necessary to satisfy the
minimum requirements of Section 414(n) of the Code relating to “leased
employees.” This paragraph (37) shall be interpreted, applied and, if and to the
extent necessary, deemed modified without formal amendment of language, so as to
satisfy solely the minimum requirements of Section 414(n) of the Code.

     (38) The term “Matching Account” shall mean the Separate Account of a
Member to which Matching Contributions are credited in accordance with the
provisions of Section 4.8.

     (39) The term “Matching Contribution” shall mean the contributions which an
Employer contributes to the Plan in accordance with the provisions of
Section 3.2.

     (40) The term “Member” shall mean an Eligible Employee who participates in
the Plan in accordance with the provisions of Article II.

     (41) The term “Participation Service” shall mean the measure of service
used in determining a Part Time Employee’s or Temporary Employee’s eligibility
to participate in the Plan as determined pursuant to Section 2.1(c).

     (42) The term “Part Time Employee” shall mean an Employee who is classified
as a part time employee under the Employer’s regular payroll practices.

     (43) The term “Pay Period” shall mean the periodic payroll period for which
a Member receives compensation from an Employer.

     (44) The term “Period of Service” shall mean each period of an individual’s
Service commencing on his Employment Commencement Date or a Reemployment Date,
if applicable, and ending on a Severance Date. Notwithstanding the foregoing, a
period during which an individual is absent from Service by reason of the
individual’s pregnancy, the birth of a child of the individual, the placement of
a child with the individual in connection with the adoption of such child by the
individual, or for the purposes of caring for such child for the period
immediately following such birth or placement shall not constitute a Period of
Service between the first and second anniversary of the first date of such
absence. A Period of Service shall also include any period required to be
credited as a Period of Service by federal law other than ERISA or the Code, but
only under the conditions and to the extent so required by such federal law.
Further, to the extent required by section 414(n) of the Code and the applicable
interpretative authority thereunder, an individual’s Period of Service shall
include any period for

-8-



--------------------------------------------------------------------------------



 



which such individual was a Leased Worker (or would have been a Leased Worker
but for the requirements of clause (a) of the definition of such term set forth
in Section 1.1(37)).

     (45) The term “Period of Severance” shall mean each period of time
commencing on an individual’s Severance Date and ending on a Reemployment Date.

     (46) The term “Permanent and Total Disability” shall mean a physical or
mental condition which has resulted in an Employee being eligible for benefits
under the Employer’s long-term disability income plan. An Employee shall cease
to be Permanently and Totally Disabled for purposes of the Plan as of the date
he ceases to be eligible for benefits under the Employer’s long-term disability
income plan.

     (47) The term “Plan” shall mean the profit-sharing plan set forth herein,
which is called the “Cooper Cameron Corporation Retirement Savings Plan,” with
all amendments, modifications, and supplements hereafter made.

     (48) The term “Plan Year” shall mean the calendar year.

     (49) The term “Profit Sharing Account” shall mean the Separate Account of a
Member to which Profit Sharing Contributions are credited in accordance with the
provisions of Section 4.8.

     (50) The term “Profit Sharing Contribution” shall mean the contributions
that an Employer contributes to the Plan in accordance with the provisions of
Section 3.7.

     (51) The term “Profit Sharing Member” shall mean each Member who was hired
by the Employer on or after May 1, 2003.

     (52) The term “Reemployment Date” shall mean the first date on which an
Employee completes an Hour of Service after a Severance Date.

     (53) The term “Retirement Age” shall mean age 65 unless otherwise specified
in an Addendum.

     (54) The term “Rollover/Transfer Account” shall mean the Separate Account
of a Member to which Rollover Contributions or Transfer Contributions are
credited in accordance with the provisions of Section 3.3 or 3.4.

     (55) The term “Rollover Contribution” shall mean, effective January 1,
2003, a contribution to the Plan made in accordance with Section 3.3 by any
Eligible Employee of amounts received by him as an “eligible rollover
distribution” within the meaning of Section 402(f)(2)(a) of the Code from:



  (a)   a qualified plan described in Section 401(a) or 403(a) of the Code
(excluding after-tax employee contributions);     (b)   an annuity contract
described in Section 403(b) of the Code (excluding after-tax employee
contributions);

-9-



--------------------------------------------------------------------------------



 



  (c)   an eligible plan under Section 457(b) of the Code which is maintained by
a state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state (excluding after-tax employee
contributions); or     (d)   an individual retirement account or annuity
described in Section 408(a) or (b) of the Code (excluding after-tax employee
contributions), provided that the entire balance in or value of, as applicable,
such individual retirement account or annuity is attributable to an ‘eligible
rollover distribution’ within the meaning of Section 402(f)(2)(a) of the Code
from a plan or contract described in clause (a) or (b) above that was
contributed to such account or annuity, or a contribution to such account or
annuity as a rollover from a plan described in paragraph (c) above pursuant to
Section 457(e)(16), as adjusted for income or losses attributable thereto.

     (56) The term “Salaried Plan” shall mean the Cooper Cameron Corporation
Retirement Plan.

     (57) The term “Separate Account” shall mean any of the accounts established
and maintained in accordance with the provisions of Section 6.5 by the Company
which reflects the interest of the Basic Account, Supplemental Account, Matching
Account, IAR Account, Profit Sharing Account and Rollover/Transfer Account of a
Member.

     (58) The term “Service” shall mean the period of an individual’s employment
with the Employer or a Commonly Controlled Entity. In no event shall Service
include any period of service with a corporation or other entity prior to the
date it became a Commonly Controlled Entity or after it ceases to be a Commonly
Controlled Entity except to the extent required by law, or to the extent
determined by the Company. The Company, in its discretion, may credit
individuals with Service for service with the Employer or a prior employer for
periods before such individual has commenced or recommenced participation in the
Plan, but only if (i) such service would not otherwise be credited as Service
and (ii) such crediting of Service (A) has a legitimate business reason,
(B) does not by design or operation discriminate significantly in favor of
Highly Compensated Employees, and (C) is applied to all similarly situated
employees. In addition, the Company, in its discretion, may credit individuals
with Service based on imputed service for periods after such individual has
commenced participation in the Plan while such individual is not performing
service for the Employer or while such individual is an Employee with a reduced
work schedule, but only if (i) such service would not otherwise be credited as
Service, (ii) such crediting of Service (A) has a legitimate business reason,
(B) does not by design or operation discriminate significantly in favor of
Highly Compensated Employees, and (C) is applied to all similarly situated
employees, and (iii) the individual has not permanently ceased to perform
service as an Employee, provided that the preceding clause (iii) of this
sentence shall not apply if (x) the individual is not performing service for the
Employer because of a disability, (y) the individual is performing service for
another employer under an arrangement that provides some ongoing business
benefit to the Employer, or (z) for purposes of vesting, the individual is
performing service for another employer that is being treated under the Plan as
actual service with the Employer.

-10-



--------------------------------------------------------------------------------



 



     (59) The term “Severance Date” shall mean the later of (a) the date on
which contributions to the Plan on behalf of a person cease, or (b) the date on
which an Employee retires, becomes totally and permanently disabled, dies, or
otherwise terminates employment; provided, however, that if an Employee is
absent from employment while in active service in the Armed Forces of the United
States, his Severance Date shall be the date on which he terminated his
employment, unless he returns to employment with an Employer or a Controlled
Entity during the time period prescribed by federal law; and provided further,
that no Employee shall incur a Severance Date until the second anniversary of
the first date on which such Employee is absent from employment with an Employer
or a Controlled Entity for maternity or paternity reasons. For purposes of this
paragraph, an absence for maternity or paternity reasons means an absence due to
the pregnancy of the Employee, the birth of a child of the Employee, the
placement of a child with the Employee in connection with the adoption of such
child by the Employee, or the caring of such child for a period beginning
immediately following such birth or placement. Notwithstanding the foregoing, if
an Employee retires or dies, or his employment otherwise is terminated during a
period of absence from employment for any reason other than retirement or
termination, his Severance Date shall be the date of such retirement, death, or
other termination of employment. In any case where an Employee receives
severance pay upon his termination of active employment as an Employee, the
Employee’s Severance Date shall be the date after his termination of active
employment as an Employee and prior to any resumption of such active employment
on which the earlier occurs: (i) his death, or (ii) the date on which he is last
paid severance pay.

     (60) The term “Supplemental Account” shall mean the Separate Account for
each Member which is credited with his Supplemental Contributions, if any.

     (61) The term “Supplemental Contribution” shall mean any contribution made
to the Plan prior to April 1, 1996, by a Member as a “Supplemental Contribution”
in accordance with the provisions of the Plan in effect prior to April 1, 1996.

     (62) The term “Temporary Employee” shall mean an Employee who is classified
as a temporary employee under the Employer’s regular payroll practices.

     (63) The term “Transferred Contributions” shall mean any assets which are
transferred to the Trustee of the Plan in accordance with the provisions of
Section 3.4.

     (64) The term “Trust” shall mean the trust established under the Trust
Agreement to hold and invest contributions made under the Plan.

     (65) The term “Trust Agreement” shall mean the agreement between the
Company and the Trustee establishing the Trust.

     (66) The term “Trustee” shall mean the trustee or trustees qualified and
acting under the Trust Agreement at any time.

     (67) The term “Valuation Date” shall mean each business day for purposes of
the New York Stock Exchange of each year.

-11-



--------------------------------------------------------------------------------



 



     (68) The term “Vesting Service” shall mean the period of employment used in
determining a Member’s vested interest in his IAR Account or Profit Sharing
Account (as applicable) in accordance with the provisions of Sections 7.5, 7.6,
and 7.7.



1.2   Construction.       Where necessary or appropriate to the meaning hereof,
the singular shall be deemed to include the plural and the masculine pronoun to
include the feminine.

-12-



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY TO PARTICIPATE



2.1   Commencement of Participation.



  (a)   Each Eligible Employee whose Employment Commencement Date occurs prior
to January 1, 2002 shall become a Member and, if applicable, an IAR Member and
participate in the Plan as of his Employment Commencement Date.     (b)   Each
Eligible Employee (other than a Part Time Employee or a Temporary Employee)
whose Employment Commencement Date occurs on or after January 1, 2002 but prior
to May 1, 2003 shall become a Member and, if applicable, an IAR Member and
participate in the Plan as of his Employment Commencement Date.     (c)   Each
Eligible Employee who is a Part Time Employee or Temporary Employee and whose
Employment Commencement Date occurs on or after January 1, 2002 but prior to May
1, 2003 shall become a Member and, if applicable, an IAR Member and participate
in the Plan on the first Entry Date coincident with or next following the later
of the date on which such Employee completes one year of Participation Service
or the date on which such Employee attains the age of 21; provided, however,
that any Part Time Employee or Temporary Employee who has not become an IAR
Member before May 1, 2003 shall not become an IAR Member on or after such date
notwithstanding any satisfaction by such employee of such participation
requirements; and provided further, however, that any such Employee shall become
a Profit Sharing Member on the first Entry Date coincident with or next
following the later of the date such Employee completes One Year of
Participation Service or the date on which such Employee attains the age of 21,
notwithstanding that such Employee’s Employment Commencement Date preceded
May 1, 2003. An individual completes one year of Participation Service on the
last day of the twelve-consecutive month period beginning with the individual’s
Employment Commencement Date or beginning with anniversaries of such Employment
Commencement Date during which such individual completes 1,000 Hours of Service.
    (d)   Each Eligible Employee (other than a Part Time Employee or a Temporary
Employee) whose Employment Commencement Date occurs on or after May 1, 2003
shall become a Member and, if applicable, a Profit Sharing Member and
participate in the Plan as of his Employment Commencement Date.     (e)   Each
Eligible Employee who is a Part Time Employee or Temporary Employee and whose
Employment Commencement Date occurs on or after May 1, 2003 shall become a
Member and, if applicable, a Profit Sharing Member and participate in the Plan
on the first Entry Date coincident with or next following the later of the date
on which such Employee completes one year of Participation Service or the date
on which such Employee attains the age of twenty-one.

-13-



--------------------------------------------------------------------------------



 



  (f)   Notwithstanding the foregoing,



  (i)   A Temporary Employee or Part Time Employee who was a Member of the Plan
prior to a termination of employment shall remain a Member and an IAR Member or
Profit Sharing Member, as applicable, upon his reemployment as an Eligible
Employee; provided, however, that no such Employee who is reemployed on or after
May 1, 2003 shall be an IAR member upon his reemployment;     (ii)   A Temporary
Employee or Part Time Employee who has completed one year of Participation
Service and has attained the age of twenty-one but who has not become a Member,
an IAR Member, and/or a Profit Sharing Member, as applicable because he was not
an Eligible Employee shall become a Member, an IAR Member, and/or a Profit
Sharing Member, as applicable, upon the later of (A) the date he becomes an
Eligible Employee as a result of a change in his employment status or (B) the
first Entry Date upon which he would have become a Member if he had been an
Eligible Employee; provided, however, that no such Employee shall become an IAR
Member based on a change of employment status that occurs on or after May 1,
2003;     (iii)   A Temporary Employee or Part Time Employee who was an Eligible
Employee who had completed one year of Participation Service but who had not
attained the age of twenty-one prior to a termination of his employment shall
become a Member, an IAR Member, and/or a Profit Sharing Member, as applicable,
upon the later of (i) the date of his reemployment or (ii) the first Entry Date
following his attainment of age twenty-one; provided, however, that no such
Employee may become an IAR Member on or after May 1, 2003; and     (iv)   A
Temporary Employee or Part Time Employee who was an Eligible Employee and who
had met the age and service requirements of this Section to become a Member, an
IAR Member, and/or a Profit Sharing Member, as applicable, but who terminated
employment prior to the Entry Date upon which he would have become a Member, an
IAR Member, and/or a Profit Sharing Member, as applicable, shall become a
Member, an IAR Member, and/or a Profit Sharing Member, as applicable, upon the
later of (i) the date of his reemployment or (ii) the Entry Date upon which he
would have become a Member, an IAR Member, and/or a Profit Sharing Member, as
applicable, if he had not terminated employment; provided, however, that no such
Employee may become an IAR Member on or after May 1, 2003.

2.2 Changes in Employment Status.

If a Member ceases to be an Eligible Employee but continues in the employment of
an Employer as an Employee he shall continue as a Member until his participation
is otherwise terminated in

-14-



--------------------------------------------------------------------------------



 



accordance with the provisions of the Plan; provided, however, that such Member
shall share in Matching Contributions for any month of such continued
participation only to the extent and on the basis of his Basic Contributions
made during such month; and provided further that each such Member who is an IAR
Member shall share in Company Retirement Contributions for any month of such
continued participation only to the extent and on the basis of his Contribution
Hours during such month; and provided further, however, that each such Member
who is a Profit Sharing Member who is not an Eligible Employee on the last day
of a Plan Year shall not receive a Profit Sharing Contribution for such Plan
Year. If a Member ceases to be an Eligible Employee and ceases to be an Employee
but continues in the employment of an Employer or a Controlled Entity, he shall
become an Inactive Member until his participation in the Plan is otherwise
terminated in accordance with the provisions of the Plan or he again becomes an
Employee and an active Member.

2.3 Election Form.

Each Member shall file with his Employer a written election in accordance with
procedures established by the Company with respect to his participation in the
Plan which shall contain his authorization for his Employer to reduce his
Compensation in order to make Basic Contributions and, if eligible, catch-up
contributions on his behalf pursuant to the provisions of Sections 3.1 and 3.6,
respectively, and his election as to the investment of such contributions
pursuant to the provisions of Section 5.2; provided, however, that such election
must be filed with his Employer at least 20 days prior to the first day of the
payroll period as of which he is eligible to make Basic Contributions (or at
least 20 days prior to the first day of any subsequent payroll period for which
he is eligible to make Basic Contributions), unless a shorter period of time is
acceptable to the Company.

-15-



--------------------------------------------------------------------------------



 



ARTICLE III
CONTRIBUTIONS

3.1 Basic Contributions.

Commencing with the date as of which he becomes a Member, each Member may elect
to defer an integral percentage of from 1% to 20% (or such lesser percentage as
may be prescribed from time to time by the Company) of his Compensation for a
Plan Year by having his Employer contribute the amount so deferred to the Plan.
In restriction of the Members’ elections provided in Section 2.3, this Section,
and Section 4.8, and except to the extent permitted under Section 3.6 and
Section 414(v) of the Code, the Basic Contributions and the elective deferrals
(within the meaning of Section 402(g)(3) of the Code) under all other plans,
contracts and arrangements of the Employer on behalf of any Member for any
calendar year shall not exceed the dollar limitation contained in Section 402(g)
of the Code in effect for such calendar year. If a Member elects to have such
Basic Contributions made on his behalf, his Compensation shall be reduced by the
percentage he elects pursuant to the terms of the Compensation reduction
authorization described in Section 2.3 or 4.8. Unless specifically provided
otherwise in the Plan, each Member who is an Eligible Employee may elect to have
Basic Contributions made on his behalf to the Plan. Notwithstanding the
foregoing provisions of this Section 3.1, Basic Contributions made with respect
to a Plan Year on behalf of Highly Compensated Employees shall not exceed the
limitations set forth in Section 4.1.

3.2 Matching Contributions.



  (a)   Each Employer shall cause to be paid to the Trustee as its Matching
Contribution hereunder for each payroll period an amount which equals the sum of
(i) 100 percent of the Basic Contributions for such payroll period which are
attributable to the first three percent of the Compensation of each Member, and
(ii) 50 percent of the Basic Contributions for such payroll period which are
attributable to amounts in excess of three percent, but not in excess of six
percent, of the Compensation of each Member; provided, however, that Matching
Contributions shall not be made with respect to any catch-up contributions made
pursuant to Section 3.6.     (b)   In addition to the Matching Contributions
made pursuant to Paragraph (a) above, for each Plan Year each Employer shall
cause to be paid to the Trustee, as additional Matching Contributions hereunder,
with respect to each Member of the Plan who made Basic Contributions during such
Plan Year, an amount equal to the difference, if any, between (1) the sum of
(A) 100% of the Basic Contributions for such Plan Year which are attributable to
the first three percent of the Compensation of such Member and (B) 50 percent of
the Basic Contributions for such Plan Year which are attributable to amounts in
excess of three percent, but not in excess of six percent, of the Compensation
of such Member, and (2) the Matching Contributions for such Member for such Plan
Year that were made pursuant to Paragraph (a) above.

-16-



--------------------------------------------------------------------------------



 



3.3 Rollover Contributions.

With the approval of the Company and in accordance with procedures established
by the Company, a Member may elect to make a Rollover Contribution to the Plan
by delivering, or causing to be delivered, to the Trustee the assets in cash
which constitute such Rollover Contribution at such time or times and in such
manner as shall be specified by the Company. Upon receipt by the Trustee, such
assets shall be credited to a Rollover/Transfer Account established on behalf of
such Member and shall be deposited in the Fund or Funds selected by the Member
as indicated on his investment election filed with the Company by the Member.
Such election shall specify a combination of investment selections among such
Funds, in increments of integral percentages which, in the aggregate, equal
100 percent. A Rollover Contribution by a Member pursuant to this Section 3.3
shall not be deemed to be a contribution of such Member for any purpose of the
Plan and shall be fully vested in the Member at all times.

3.4 Transferred Contributions.

The Company may cause the transfer to the Trustee of funds representing the
vested account balances (hereinafter referred to as “Transferred Contributions”)
of Members held by a funding agent of a tax-qualified plan (hereinafter referred
to as a “transferor plan”) in which such Members previously participated;
provided, however, that (i) such transfer shall be made at such time or times
and in such manner as shall be specified by the Company in accordance with
procedures established by the Company; (ii) no such transfer shall be permitted
from a transferor plan on behalf of a Member who was at any time a five percent
owner of the employer maintaining such transferor plan; and (iii) no portion of
such transfer shall be composed of assets attributable to deductible employee
contributions. The Trustee shall credit the Rollover/Transfer Account of any
Member on whose behalf such funds were transferred and shall deposit such funds
in the Fund or Funds selected by the Member as indicated on his investment
election filed with his Employer by such Member. Such election shall specify a
combination of investment selections among the Funds, in increments of integral
percentages which, in the aggregate, equal 100 percent. The portion of the
Rollover/Transfer Account of a Member attributable to Transferred Contributions
shall be fully vested in such Member at all times.

3.5 Company Retirement Contributions.

Each Employer shall cause to be paid to the Trustee as its Company Retirement
Contribution hereunder for each month an amount equal to the sum of the product
of each Participating Unit IAR Member’s Contribution Hours during each Pay
Period that ends within such month multiplied by the applicable Contribution
Rate minus the forfeitures applicable to such Participating Unit pursuant to
Section 7.3.

3.6 Catch-Up Contributions.

All Eligible Employees who are eligible to make Basic Contributions to the Plan
pursuant to Section 3.1 above for a Plan Year and who will have attained age 50
before the close of such Plan Year shall be eligible to make catch-up
contributions to the Plan for such Plan Year in accordance with, and subject to
the limitations of, Section 414(v) of the Code. Such catch-up contributions
shall not be taken into account for purposes of the provisions of the Plan

-17-



--------------------------------------------------------------------------------



 



implementing the required limitations of Sections 402(g) and 415 of the Code, as
described, respectively, in Sections 3.1 and 17.3 of the Plan. The Plan shall
not be treated as failing to satisfy the provisions of the Plan implementing the
requirements of Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416 of the
Code, as applicable, by reason of the making of such catch-up contributions.
Catch-up contributions made by a Member pursuant to this Section 3.6 shall be
treated as Basic Contributions for all purposes of the Plan except as otherwise
specifically provided.

3.7 Profit Sharing Contributions.

Each Employer shall cause to be paid to the Trustee as its Profit Sharing
Contribution hereunder for each Plan Year in which the Company meets or exceeds
its financial objectives for such Plan Year, as established and determined in
the sole discretion of the Board of Directors of the Company, an amount which
equals 2% of the Compensation received by each Profit Sharing Member for such
Plan Year; provided, however, that a Profit Sharing Member must be employed by
such Employer as of the last day of such Plan Year; and provided, further,
however, that any Profit Sharing Member whose employment with the Employer
terminates during such Plan Year on account of such Member’s Retirement, death
or Permanent and Total Disability shall be entitled to receive a Profit Sharing
Contribution (if any) for such Plan Year, determined as provided above. Profit
Sharing Contributions shall be made without regard to current or accumulated
profits of the Employer. Notwithstanding the foregoing, the Plan is intended to
qualify as a profit sharing plan for purposes of sections 401(a), 402, 412, and
417 of the Code.

3.8 Effect of Plan Termination or Withdrawal.

Notwithstanding any other provision of the Plan to the contrary, the termination
of the Plan or the withdrawal of an Employer from the Plan shall terminate the
liability of the Employer or such Employer, respectively, to make further
Matching Contributions, Profit Sharing Contributions and Company Retirement
Contributions hereunder.

-18-



--------------------------------------------------------------------------------



 



ARTICLE IV
ADMINISTRATION OF CONTRIBUTIONS

4.1 Limitations on Basic Contributions.



  (a)   The Plan shall utilize the safe harbor method of satisfying the “actual
deferral percentage” test set forth in Section 401(k)(3) of the Code pursuant to
Section 401(k)(12) of the Code and Internal Revenue Service Notices 98-52 and
2000-3, and shall be considered to be using the “current year testing method” as
such term is defined in Internal Revenue Service 98-1. If, for any Plan Year,
the Company determines that the Plan did not satisfy the conditions for such
safe harbor method, one of the ‘actual deferral percentage’ tests set forth in
Section 401(k)(3) of the Code and the Treasury regulations and other guidance
issued thereunder must be met for such Plan Year. Such testing shall utilize the
current year testing method as such term is defined in Internal Revenue Service
Notice 98-1. The Company may elect, in accordance with applicable Treasury
regulations, to treat Matching Contributions to the Plan as Basic Contributions
for the purposes of meeting these requirements.     (b)   Anything to the
contrary herein notwithstanding, if, for any Plan Year, the aggregate Basic
Contributions made by the Employer on behalf of Highly Compensated Employees
exceeds the maximum amount of Basic Contributions permitted on behalf of such
Highly Compensated Employees pursuant to Section 4.1(a), an excess amount shall
be determined by reducing Basic Contributions made on behalf of Highly
Compensated Employees in order of their highest actual deferral percentages in
accordance with Section 401(k)(8)(B)(ii) of the Code and the Treasury
regulations thereunder. Once determined, such excess shall be distributed to
Highly Compensated Employees in order of the highest dollar amounts contributed
on behalf of such Highly Compensated Employees in accordance with
Section 401(k)(8)(C) of the Code and the Treasury regulations thereunder before
the end of the next following Plan Year.

4.2 Excess Elective Deferrals.

If a Member who had Basic Contributions made on his behalf for a Plan Year files
with the Company, within the time limit prescribed by the Company after the end
of such Plan Year, a written statement, on a form acceptable to the Company,
that he has elective deferrals within the meaning of Section 402(g) of the Code
for the taxable year in excess of the dollar limitation on elective deferrals in
effect for such taxable year, and specifying the amount of such excess the
Member claims as allocable to the Plan, the amount of such excess, adjusted for
income or loss attributable to such excess elective deferral, shall be
distributed to the Member by April 15 of the year following the year of the
excess elective deferral and Matching Contributions thereon shall be forfeited.
Distributions pursuant to this Section 4.2 shall be made proportionately from
the Separate Accounts to which Basic Contributions were made for such Plan Year.

-19-



--------------------------------------------------------------------------------



 



4.3 Limitation on Matching Contributions.



  (a)   The Plan shall utilize the safe harbor method of satisfying the “actual
contribution percentage” test set forth in Section 401(m)(2) of the Code
pursuant to Section 401(m)(11) of the Code and Internal Revenue Service guidance
issued thereunder, and shall be considered to be using the “current year testing
method” as such term is defined in Internal Revenue Service 98-1. If, for any
Plan Year, the Company determines that the Plan did not satisfy the conditions
for such safe harbor method, one of the “actual contribution percentage” tests
set forth in Section 401(m)(2) of the Code and the Treasury regulations and
other guidance issued thereunder must be met for such Plan Year. Such testing
shall utilize the current year testing method as such term is defined in
Internal Revenue Service Notice 98-1. The Company may elect, in accordance with
applicable Treasury regulations, to treat Basic Contributions to the Plan as
Matching Contributions for the purposes of meeting these requirements.     (b)  
Anything to the contrary herein notwithstanding, if, for any Plan Year, the
aggregate amount of Matching Contributions and qualified nonelective
contributions allocated to the Separate Accounts of Highly Compensated Employees
exceeds the maximum amount of such Matching Contributions and qualified
nonelective contributions permitted on behalf of such Highly Compensated
Employees pursuant to Section 4.3(a), an excess amount shall be determined by
reducing Matching Contributions made on behalf of Highly Compensated Employees
in order of their highest contribution percentages in accordance with
Section 401(m)(6)(B)(ii) of the Code and Treasury regulations thereunder. Once
determined, such excess shall be distributed to Highly Compensated Employees in
order of the highest dollar amounts contributed on behalf of such Highly
Compensated Employees in accordance with Section 401(m)(6)(C) of the Code and
the Treasury regulations thereunder (or, if such excess contributions are
forfeitable, they shall be forfeited) before the end of the next following Plan
Year. Such testing shall utilize the current year testing method as such term is
defined in Internal Revenue Service Notice 98-1. Notwithstanding any
distributions pursuant to the foregoing provisions, excess contributions shall
be treated as Annual Additions for purposes of Article XVII. Distributions
pursuant to this Section 4.3(b) shall be made proportionately from Separate
Accounts to which excess contributions were made for such Plan Year.

4.4 Delivery of Contributions.

Each Employer shall cause to be delivered to the Trustee all Basic, Matching,
Company Retirement, Profit Sharing Rollover, and Transferred Contributions made
in accordance with the provisions of Article III as soon as reasonably
practicable; provided, however, that Basic Contributions elected by each Member
shall be deducted from his Compensation for each payroll period and shall be
paid by the Employer to the Trust as of the earliest date on which such
contributions can reasonably be segregated from the Employer’s general assets;
and further provided, however, that in no event shall such date occur later than
the fifteenth (15th) business day of the month following the month in which such
contribution amounts would otherwise have

-20-



--------------------------------------------------------------------------------



 



been payable to the Member in cash; and further provided, however, that Matching
Contributions with respect to Basic Contributions made in accordance with
Section 3.2 during a Plan Year quarter shall be delivered to the Trustee no
later than the last day of the Plan Year quarter following the Plan Year quarter
during which such Basic Contributions were made.

4.5 Allocation of Matching Contributions.

The Matching Contributions of an Employer for any month shall be considered
allocated to the Members’ Matching Accounts for whom such contributions are made
no later than the last day of the Plan Year for which they are made, as
determined pursuant to Section 3.2, except as provided in Section 4.7.

4.6 Allocation of Company Retirement Contributions.

The Company Retirement Contributions of an Employer for any month shall be
allocated as of the date such contribution is received by the Trust to the IAR
Accounts of the Members for whom such contribution is made.

4.7 Allocation of Profit Sharing Contributions.

The Profit Sharing Contribution of an Employer for any Plan Year shall be
allocated as of the date such contribution is received by the Trust to the
Profit Sharing Accounts of the Profit Sharing Members for whom such contribution
is made.

4.8 Crediting of Contributions.

Subject to the provisions of Article VII, contributions made to the Plan shall
be credited to the Separate Accounts of a Member in the following manner:



  (a)   The amount of Basic Contributions made on behalf of a Member shall be
credited to such Member’s Basic Account as of the date such contribution is
received by the Trust and shall be invested in the Fund or Funds selected by the
Member in accordance with the provisions of Section 5.2.     (b)   The amount of
Matching Contributions allocated to a Member shall be credited to such Member’s
Matching Account as of the date such contribution is received by the Trust and
shall be invested in the Company Stock Fund subject to the provisions of
Section 5.3.     (c)   The amount of Company Retirement Contributions allocated
to an IAR Member shall be credited to such Member’s IAR Account as of the date
such contribution is received by the Trust and shall be invested in the Fund or
Funds selected by the Member in accordance with the provisions of Section 5.2.  
  (d)   The amount of Profit Sharing Contributions allocated to a Profit Sharing
Member shall be credited to such Member’s Profit Sharing Account as of the date
such contribution is received by the Trust and shall be invested in the Fund or
Funds selected by the Member in accordance with the provisions of Section 5.2.

-21-



--------------------------------------------------------------------------------



 



4.9 Changes in Reduction and Deduction Authorizations.

Effective as of any payroll period, any Member may suspend his Basic
Contributions or change the percentage of his Compensation which is contributed
as Basic Contributions in accordance with the procedures and within the time
period prescribed by the Plan Administrator. Notwithstanding the foregoing, any
Member who changes the percentage of his Basic Contributions shall be limited to
the percentage of his Compensation which does not exceed the applicable
limitations set forth in Section 3.1, and, if applicable, Section 3.6. If the
Company determines that a reduction of Compensation deferral elections made
pursuant to Sections 2.3, 3.1, and this Section 4.9 is necessary to insure that
the restrictions set forth in Sections 3.1 and 4.1, 4.3 or 17.3 are met for any
Plan Year, the Company may reduce the elections of affected Members on a
temporary and prospective basis in such manner as the Company shall determine.

-22-



--------------------------------------------------------------------------------



 



ARTICLE V
DEPOSIT AND INVESTMENT OF CONTRIBUTIONS

5.1 Deposit of Contributions.

Any Basic Contributions of a Member which are credited to a Member’s Basic
Account, any Company Retirement Contributions which are credited to an IAR
Member’s IAR Account, and any Profit Sharing Contributions which are credited to
a Profit Sharing Member’s Profit Sharing Account shall be deposited by the
Trustee in such Fund or Funds selected by such Member in accordance with the
provisions of Section 5.2. Any Matching Contributions which are credited to a
Member’s Matching Account shall be deposited by the Trustee in the Company Stock
Fund. The Trustee shall have no duty to collect or enforce payment of
contributions or inquire into the amount or method used in determining the
amount of contributions, and shall be accountable only for contributions
received by it.

5.2 Investment of Accounts.



  (a)   Each Member shall designate, in accordance with the procedures
established by the Company, the manner in the amounts allocated to his Basic,
IAR, Profit Sharing and Rollover/Transfer Accounts shall be invested from among
the Funds made available from time to time by the Company pursuant to
Section 6.2. A Member may designate one of such Funds for all of the
contributions to his Basic, IAR, Profit Sharing and Rollover/Transfer Accounts,
or he may split the investment of the amounts allocated to such Accounts among
such Funds in such increments as the Company may prescribe. If a Member fails to
make a designation of 100% of the contributions to his Basic, IAR, Profit
Sharing and Rollover/Transfer Accounts, such nondesignated contributions shall
be invested in the Fund or Funds designated by the Company from time to time in
a uniform and nondiscriminatory manner.     (b)   A Member may change his
investment designation for future contributions to be allocated to his Basic,
IAR, Profit Sharing and Rollover/Transfer Accounts. Any such change shall be
made in accordance with the procedures established by the Company, and the
frequency of such changes may be limited by the Company.     (c)   A Member or
Inactive Member may convert his investment designation with respect to amounts
already allocated to any of his Separate Accounts that are invested in one of
the Funds; provided, however, that such conversion may be made only to one or
more of those Funds made available by the Company pursuant to Section 6.2. Any
such conversion shall be made in accordance with the procedures established by
the Company, and the frequency of such conversions may be limited by the
Company.

5.3 Elimination of Funds.

Notwithstanding any provision in this Article V to the contrary, in the event
any one or more of the Funds is eliminated as an investment fund by the Company,
each Member and Inactive Member who has an investment election in effect which
designates such investment fund for the

-23-



--------------------------------------------------------------------------------



 



investment of amounts allocated to such individual’s Separate Accounts, shall
designate a continuing Fund or Funds made available by the Company pursuant to
Section 6.2 for the investment of such amounts; provided, however, that in the
event such individual fails to make such a designation, such contributions or
amounts shall be invested in a the Fund or Funds designated by the Company in a
uniform and nondiscriminatory manner.

-24-



--------------------------------------------------------------------------------



 



ARTICLE VI
ESTABLISHMENT OF FUNDS AND MEMBERS’ ACCOUNTS

6.1 Investment Responsibility.

The Plan is intended to constitute a plan described in Section 404(c) of ERISA
and DOL Regs. Section 2550.404c-1 and insofar as the Plan complies with said
Section 404(c), Plan fiduciaries shall be relieved of liability for any losses
which are the direct result of investment instructions given by Members,
Inactive Members, and Beneficiaries.

6.2 Establishment and Maintenance of Funds.

The Company shall cause at least three Funds, other than the Company Stock Fund,
to be established and maintained at all times. Each such Fund shall be
diversified and shall have different risk and return characteristics from the
other Funds. Any Fund which invests primarily in investments with restrictions
regarding Funds to which investment transfers may be made or to which a minimum
investment period is applicable shall not be considered as one of such requisite
three Funds.

6.3 Company Stock Fund.

Except as specifically provided otherwise, the assets of the Company Stock Fund
shall be invested by the Trustee primarily in Company Stock. The Trustee shall
receive Company Stock from the Company or purchase Company Stock in the market;
provided, however, that any such purchase shall be made only in exchange for
fair market value as determined by the Trustee. The Company Stock Fund may, from
time to time, be invested in a short-term investment fund managed by the
Trustee.

6.4 Income on Trust Funds.

Unless specifically provided otherwise in the Plan or the Trust Agreement, any
dividends, interest, distributions, or other income received by the Trustee in
respect of a Fund shall be reinvested by the Trustee in the Fund with respect to
which such income was received by it.

6.5 Separate Accounts.

Each Member shall have established in his name Separate Accounts which shall be
dependent upon the manner in which the assets of his Basic, Supplemental,
Matching, IAR, Profit Sharing, and Rollover/Transfer Accounts are invested.

6.6 Voting of Company Stock in the Company Stock Fund.

Each Member or Beneficiary who has shares of Company Stock allocated to his
Matching Account shall be a named fiduciary with respect to the voting of
Company Stock held thereunder and shall have the following powers and
responsibilities:



  (a)   Prior to each annual or special meeting of the shareholders of the
Company, the Company shall cause to be sent to each Member and Beneficiary who
has

-25-



--------------------------------------------------------------------------------



 



      Company Stock allocated to his Matching Account and invested in the
Company Stock Fund under the Plan a copy of the proxy solicitation material
therefor, together with a form requesting confidential voting instructions, with
respect to the voting of such Company Stock as well as the voting of Company
Stock for which the Trustee does not receive instructions. Each such Member
and/or Beneficiary shall instruct the Trustee to vote the number of such
uninstructed shares of Company Stock equal to the proportion that the number of
shares of Company Stock allocated to his Matching Account and invested in the
Company Stock Fund bears to the total number of shares of Company Stock in the
Plan for which instructions are received. Upon receipt of such a Member’s or
Beneficiary’s instructions, the Trustee shall then vote in person, or by proxy,
such shares of Company Stock as so instructed.     (b)   The Company shall cause
the Trustee to furnish to each Member and Beneficiary who has Company Stock
allocated to his Matching Account and invested in the Company Stock Fund under
the Plan notice of any tender or exchange offer for, or a request or invitation
for tenders or exchanges of, Company Stock made to the Trustee. The Trustee
shall request from each such Member and Beneficiary instructions as to the
tendering or exchanging of Company Stock allocated to his Matching Account and
invested in the Company Stock Fund and the tendering or exchanging of Company
Stock for which the Trustee does not receive instructions. Each such Member
shall instruct the Trustee with respect to the tendering or exchanging of
Company Stock for which the Trustee does not receive instructions. Each such
Member shall instruct the Trustee with respect to the tendering or exchanging of
the number of such uninstructed shares of Company Stock equal to the proportion
that the number of the shares of Company Stock allocated to his Matching Account
and invested in the Company Stock Fund bears to the total number of shares of
Company Stock in the Plan for which instructions are received. The Trustee shall
provide Members and Beneficiaries with a reasonable period of time in which they
may consider any such tender or exchange offer for, or request or invitation for
tenders or exchanges of, Company Stock made to the Trustee. Within the time
specified by the Trustee, the Trustee shall tender or exchange such Company
Stock as to which the Trustee has received instructions to tender or exchange
from Members and Beneficiaries.     (c)   Instructions received from Members and
Beneficiaries by the Trustee regarding the voting, tendering, or exchanging of
Company Stock shall be held in strictest confidence and shall not be divulged to
any other person, including officers or employees of the Company, except as
otherwise required by law, regulation or lawful process.

-26-



--------------------------------------------------------------------------------



 



ARTICLE VII
VESTING

7.1 Vesting in Basic, Supplemental, Matching, and Rollover/Transfer Accounts.

A Member shall be 100 percent vested in the balance of his Basic, Supplemental,
Matching, and Rollover/Transfer Accounts.

7.2 Vesting in Company Retirement and Profit Sharing Contributions.

Effective except as specified in an otherwise applicable Addendum with respect
to an IAR Member’s vested interest in the balance of his IAR Account, a Member
shall be vested in the balance of his IAR Account and/or Profit Sharing Account
in accordance with the following schedule:

      Years of Vesting Service

--------------------------------------------------------------------------------

  Vested Percentage

--------------------------------------------------------------------------------

Less than 5
  0%
5 or more
  100%

Notwithstanding the foregoing, except as specified otherwise in an applicable
Addendum, any IAR Member who was credited with three or more Years of Vesting
Service as of May 1, 2003 shall be vested in the balance of his IAR Account in
accordance with the following vesting schedule:

      Years of Vesting Service

--------------------------------------------------------------------------------

  Vested Percentage

--------------------------------------------------------------------------------

3 years but less than 4 years
  33%
4 years but less than 5 years
  67%
5 years or more
  100%

Notwithstanding the foregoing, upon the occurrence of one of the events
hereinafter listed while a Member is an Employee, such Member shall be 100%
vested in the balance of his IAR Account and/or Profit Sharing Account, as
applicable:



  (i)   attainment of Retirement Age;     (ii)   death; or     (iii)   Permanent
and Total Disability.

7.3 Forfeitures.

At the time a Member or Inactive Member terminates employment with the Company
and its Controlled Entities prior to attaining Retirement Age for any reason
other than Permanent and Total Disability or death, only his vested interest in
his IAR Account and/or his Profit Sharing Account (as applicable) shall be
distributable pursuant to the provisions of Sections 10.2, 10.3, and 10.4 and
his unvested interest shall be governed by the following provisions.

-27-



--------------------------------------------------------------------------------



 



  (a)   The unvested portion of such a Member’s IAR Account and/or his Profit
Sharing Account (as applicable) shall be forfeited at the earliest of the
following:



  (i)   the date on which the Member’s entire vested interest in his IAR Account
and/or his Profit Sharing Account (as applicable) is distributed in a single sum
or is considered distributed under paragraph (c) below; or     (ii)   with
respect to the unvested portion of the Member’s IAR Account, the end of the
fifth consecutive Break in Service, or, with respect to the unvested portion of
the Member’s Profit Sharing Account, the date such Member completes a Period of
Severance of five consecutive years; or     (iii)   the date of the Member’s
death.



  (b)   Forfeitures from IAR Accounts shall be applied against the Employer’s
next contribution obligation with respect to Company Retirement Contributions
under the Plan. Forfeitures from Profit Sharing Accounts shall be applied
against the Employer’s next contribution obligation (if any) with respect to
Profit Sharing Contributions.     (c)   A zero vested balance of a Member or
Inactive Member shall be treated as though it were distributed immediately when
employment terminates.     (d)   If a Member or Inactive Member is reemployed
prior to five consecutive Breaks in Service but after a forfeiture under
paragraph (a) above because of an imputed or full distribution, the forfeited
amount(s), unadjusted for interim gains or losses, shall be subject to
restoration under paragraphs (f) and (g). No restoration shall occur, if
reemployment occurs after five consecutive Breaks in Service (in the case of
amounts forfeited from such Member’s IAR Account) or if reemployment occurs
after the Member completes a Period of Severance of five consecutive years (in
the case of amounts forfeited from such Member’s Profit Sharing Account).
Further, no restoration shall occur if repayment does not occur under paragraph
(g).     (e)   If a Member or Inactive Member who is not 100% vested in his IAR
Account receives a distribution of the vested portion of his IAR Account prior
to incurring five consecutive Breaks in Service with the exception of
distributions under paragraph (a)(i), (a)(iii), or (c) above, the vested portion
of his IAR Account at any time prior to five consecutive Breaks in Service shall
not be less than an amount (X) determined in the following manner: X = P(AB + D)
— D. For purposes hereof, P is the vested percentage applicable to such Account
at the relevant time; AB is the balance of such Account at the relevant time;
and D is the amount of distributions from such Account.     (f)   Amount(s)
subject to restoration under paragraph (d) shall be credited to the Member’s IAR
Account and/or Profit Sharing Account (as applicable) upon reemployment and
shall be made from the assets of a special contribution of the

-28-



--------------------------------------------------------------------------------



 



      Company which shall not constitute an “annual addition” within the meaning
of Section 415 of the Code.     (g)   A reemployed Member who is rehired under
the conditions set forth in paragraph (d) may repay the full amount previously
distributed from his partially vested IAR Account and/or Profit Sharing Account
(as applicable) as follows:



  (1)   Repayment shall be made in a single sum.     (2)   Repayment may only be
made while the Member remains employed and may not be made later than five years
after reemployment.     (3)   Repayment cannot be made in whole or in part by
rollover from another plan or individual retirement account.

7.4 Election of Former Vesting Schedule.

In the event the Company adopts an amendment to the Plan that directly or
indirectly affects the computation of a Member’s nonforfeitable interest in his
Matching Account, and/or Profit Sharing Account (as applicable) any Member who
is credited with three or more years of Vesting Service shall have a right to
have his nonforfeitable interest in such account as of the effective date of the
amendment continue to be determined under the vesting schedule in effect prior
to such amendment rather than under the new vesting schedule, unless the
nonforfeitable interest of such Member in such account under the Plan, as
amended, at any time is not less than such account interest determined without
regard to such amendment. A Member shall exercise such right by giving written
notice of his exercise thereof to the Company within 60 days after the latest of
(i) the date he received notice of such amendment from the Company, (ii) the
effective date of the amendment, or (iii) the date the amendment is adopted.
Notwithstanding the foregoing provisions of this Section 7.4, the vested
interest of each Member on the effective date of such amendment shall not be
less than his vested interest under the Plan through the later of the effective
date or the date the Plan amendment is adopted.

7.5 Vesting Service.

Vesting Service shall be credited to a Member in accordance with the following
provisions:



  (a)   Vesting Service prior to April 1, 1995. Each Eligible Employee shall be
credited with years of Vesting Service for purposes of the Plan with respect to
any periods of employment prior to April 1, 1995 in an amount equal to the years
of Vesting Service, with which he had been credited in accordance with the
Cooper Savings Plan with respect to his IAR Account in effect on April 1, 1995.
    (b)   Vesting Service on and after April 1, 1995. Subject to the provisions
of Sections 7.7 and 7.8, for purposes of determining an IAR Member’s Vested
Interest in his IAR account, such IAR Member who is an Eligible Employee on or
after April 1, 1995, shall be credited with a year of Vesting Service for each
Plan Year on and after such date for which he is credited with at least 1,000
Hours of Service; provided, however, that if he is credited with less than 1,000
Hours of Service for

-29-



--------------------------------------------------------------------------------



 



      any Plan Year, he shall not be credited with a partial year of Vesting
Service. Subject to the provisions of Sections 7.7 and 7.8, for purposes of
determining a Profit Sharing Member’s vested interest in his Profit Sharing
Account, each person who is an Eligible Employee on and after May 1, 2003 shall
be credited with Vesting Service in an amount equal to his aggregate Periods of
Service whether or not such Periods of Service are completed consecutively or
were completed prior to May 1, 2003. Notwithstanding anything to the contrary in
the preceding sentence, (1) if a Member terminates his Service (at a time other
than during a leave of absence) and subsequently resumes his Service, if his
Reemployment Date is within twelve months of his Severance Date, such Period of
Severance shall be treated as a Period of Service for purposes of this Section,
and (2) if a Member terminates his Service during a leave of absence and
subsequently resumes his Service, if his Reemployment Date is within twelve
months of the beginning of such leave of absence, such Period of Severance shall
be treated as a Period of Service for purposes of the preceding sentence.    
(c)   Vesting Service With Respect to the Plan Year Beginning and Ending on
December 31, 2001. Notwithstanding anything to the contrary herein, for the
purposes of determining the amount of Vesting Service with which a Member shall
be credited during the series of Plan Years beginning on December 30, 2000 and
ending on December 31, 2002, the Hours of Service credited to such Member during
the Plan Year beginning and ending on December 31, 2001 shall be counted
together with the Hours of Service completed by the Member during the Plan Year
beginning on December 31, 2000 and ending on December 30, 2001 and also during
the Plan Year beginning on January 1, 2002 and ending on December 31, 2002.

7.6 Transfers.

Notwithstanding the provisions of Section 7.1, years of Vesting Service credited
to a person shall be subject to the following:



  (a)   Any person who transfers or re-transfers to employment with an Employer
as an Eligible Employee directly from other employment (i) with the Employer in
a capacity other than as an Employee or (ii) with a Controlled Entity, shall be
credited with years of Vesting Service, for such other employment as if such
other employment were employment with an Employer as an Eligible Employee for
the entire period of employment.     (b)   Any person who transfers from
employment with an Employer as an Eligible Employee directly to other employment
(i) with an Employer in a capacity other than as an Eligible Employee or
(ii) with a Controlled Entity, shall be deemed by such transfer not to lose his
credited years of Vesting Service, and shall be deemed not to retire or
otherwise terminate his employment until such time as he is no longer in the
employment of a Controlled Entity, at which time he shall become entitled to
benefits, if he is otherwise eligible therefor under the provisions of the Plan;
provided, however, that up to such time he shall receive

-30-



--------------------------------------------------------------------------------



 



      credit for years of Vesting Service for such other employment as if such
other employment were employment with the Employer as an Eligible Employee.    
(c)   Any person who transfers to employment with an Employer as an Eligible
Employee directly from employment with Cooper Industries, Inc. in a capacity
covered by the Cooper Savings Plan shall be credited with the Hours of Service
with which he was credited under the Cooper Savings Plan for the period from
January 1, 1995 through March 31, 1995 with respect to his IAR Account for the
1995 Plan Year under the Plan with respect to his IAR Account.

7.7 Loss and Reinstatement of Years of Vesting Service.

Except as otherwise specifically provided in this Section 7.7, an IAR Member’s
years of Vesting Service to be taken into account in determining his vested
interest in his IAR Account shall be lost if he retires or if his employment
with an Employer and its Controlled Entities terminates for any other reason
and, if he thereafter returns to employment as an Eligible Employee, he shall be
treated for Plan purposes as a new Eligible Employee. Notwithstanding the
foregoing provisions, a retired or former IAR Member who returns to employment
with an Employer or a Controlled Entity shall be reinstated with the years of
Vesting Service with which he was credited at the time of his prior retirement
or other termination of employment if:



  (a)   he was eligible for a benefit from his IAR Account at the time of his
previous retirement or other termination of employment, or     (b)   he
terminated his employment before satisfying the conditions of eligibility for a
benefit from his IAR Account and the number of his consecutive one-year Breaks
in Service is less than five or the aggregate number of his years of Vesting
Service at the time of such prior termination of employment was greater than the
number of his consecutive one-year Breaks in Service (the aggregate number of
years of Vesting Service not to include any years of Vesting Service not
required to be taken into account due to previous Breaks in Service); provided,
however, that if he should return to employment with an Employer or a Controlled
Entity in a capacity other than as an Eligible Employee, his period of
employment shall be treated for purposes of the Plan in accordance with the
provisions of Section 7.6(b).

Except as otherwise specifically provided in this Section 7.7, a Profit Sharing
Member’s years of Vesting Service to be taken into account in determining his
vested interest in his Profit Sharing Account shall be lost if he retires or if
his employment with an Employer and its Controlled Entities terminates for any
other reason and, if he thereafter returns to employment as an Eligible
Employee, he shall be treated for Plan purposes as a new Eligible Employee.
Notwithstanding the foregoing provisions, a retired or former Profit Sharing
Member who returns to employment with an Employer or a Controlled Entity shall
be reinstated with the years of Vesting Service with which he was credited at
the time of his prior retirement or other termination of employment if:

-31-



--------------------------------------------------------------------------------



 



  (a)   he was eligible for a benefit from his Profit Sharing Account at the
time of his previous retirement or other termination of employment, or     (b)  
he terminated his employment before satisfying the conditions of eligibility for
a benefit from his Profit Sharing Account and he is reemployed by an Employer or
a Controlled Entity before he incurs a Period of Severance that equals or
exceeds the greater of five years of his aggregate Period of Service completed
before such Period of Severance.

Years of Vesting Service which are reinstated under this Section 7.7 shall be
reinstated in accordance with and subject to all applicable provisions of the
Plan with respect to reemployment.

7.8 Finality of Determinations.

Notwithstanding anything to the contrary contained in this Article VII, there
shall be no duplication of years of Vesting Service credited to an Employee for
any one period of his employment with an Employer or a Controlled Entity. All
determinations with respect to the crediting of years of Vesting Service under
the Plan shall be made on the basis of the records of the Employers, and all
determinations so made shall be final and conclusive upon Eligible Employees,
former Eligible Employees, and all other persons claiming a benefit interest
under the Plan. In addition, the Company shall have the exclusive responsibility
with respect to determining the amount of Basic, Matching, Company Retirement,
and Profit Sharing Contributions, and any adjustment thereto to comply with the
terms of the Plan or the Code. A determination so made shall be final and
conclusive upon the Employer, all Members, and Beneficiaries.

-32-



--------------------------------------------------------------------------------



 



ARTICLE VIII
WITHDRAWALS WHILE EMPLOYED

8.1 Withdrawals Prior to Age 59½.

Subject to the provisions in this Section 8.1, a Member or an Inactive Member
who is receiving compensation from a Controlled Entity and who has not attained
age 59½, may:



  (a)   file a written request with the Company in the form and within the time
period prescribed by the Company for a withdrawal of an amount credited to his
Separate Accounts attributable to Basic, Rollover, Supplemental and Transferred
Contributions. Such withdrawal shall be permitted only if (i) the reason for the
withdrawal is to enable the Member to meet an immediate and heavy financial need
which cannot be met from other sources, including but not limited to sources
outside the Plan and all other accounts and available loans under the Plan, and
which meet the requirements of Section 401(k) of the Code and regulations
thereunder, and (ii) would not exceed the lesser of the balance of such Separate
Accounts or the amount required to meet the need for which the withdrawal is
requested. The amount required to meet the immediate and heavy financial need
may include any amounts necessary to pay any federal, state, or local income
taxes or penalties reasonably anticipated to result from the distribution. If
the Company approves such request, such withdrawal shall be made from a Member’s
Separate Accounts in accordance with procedures established by the Company. A
withdrawal shall be deemed to be made on account of an immediate and heavy
financial need of a Member if the withdrawal is for:



  (1)   Expenses for medical care described in section 213(d) of the Code
previously incurred by the Member, the Member’s spouse, or any dependents of the
Member (as defined in section 152 of the Code) or necessary for those persons to
obtain medical care described in section 213(d) of the Code and not reimbursed
or reimbursable by insurance;     (2)   Costs directly related to the purchase
of a principal residence of the Member (excluding mortgage payments);     (3)  
Payment of tuition and related educational fees, and room and board expenses,
for the next twelve months of post-secondary education for the Member or the
Member’s spouse, children, or dependents (as defined in section 152 of the
Code);     (4)   Payments necessary to prevent the eviction of the Member from
his principal residence or foreclosure on the mortgage of the Member’s principal
residence; or     (5)   Such other financial needs that the Commissioner of
Internal Revenue may deem to be immediate and heavy financial needs through the
publication of revenue rulings, notices, and other documents of general
applicability.

-33-



--------------------------------------------------------------------------------



 



      The above notwithstanding, (1) withdrawals under this Paragraph from a
Member’s Basic Account shall be limited to the sum of the Member’s Basic
Contributions to the Plan, plus income allocable thereto and credited to the
Member’s Basic Account as of the Valuation Date coincident with or next
preceding December 31, 1988, less any previous withdrawals of such amounts.



  (b)   file a written request with the Company in the form and within the time
period prescribed by the Company for a withdrawal of an amount credited to his
Supplemental Account. Such withdrawal must be at least $500.00 (unless the value
of the Member’s Supplemental Account is less, in which case the withdrawal must
equal the total value of the Member’s Supplemental Account) and may only be made
once in a calendar year.

8.2 Withdrawals After Age 59½.

Subject to the provisions of this Section 8.2, a Member or an Inactive Member
who is receiving compensation from a Controlled Entity and who has attained at
least age 59½, may file a written request with his Employer in the form and
within the time period prescribed by the Company for a withdrawal of an amount
credited to his Separate Accounts; provided, however, than an IAR Member may
request a withdrawal of amounts credited to his IAR Account only to the extent
of his vested interest in such amounts, as determined in accordance with
Section 7.2. A withdrawal made pursuant to this Section 8.2 must be at least
$500.00 (unless the aggregate value of the Member’s Separate Accounts is less,
in which case the withdrawal must equal the total aggregate value of the
Member’s Separate Accounts) and may only be made once in a calendar year, and
shall be made from a Member’s or Inactive Member’s Separate Accounts as elected
by such Member or Inactive Member.

8.3 Form of Withdrawals.

All withdrawals made from Separate Accounts invested in the Funds, other than
the Company Stock Fund, shall be in the form of cash. All withdrawals made from
Separate Accounts invested in the Company Stock Fund shall be in the form of
Company Stock or cash, as elected by the Member; provided, however, that the
value of any fractional shares of Company Stock shall be distributed in the form
of cash. Any withdrawal hereunder which constitutes an Eligible Rollover
Distribution shall be subject to the direct rollover election described in
Section 10.9.

-34-



--------------------------------------------------------------------------------



 



ARTICLE IX
LOANS

9.1 Eligibility for Loan.

Upon application by (1) any Member who (a) is on the United States payroll of
the Employer, (b) is receiving compensation other than severance pay from a
Controlled Entity, (c) has been participating in the Plan for at least one year
(provided, however, that the participation requirement of this Clause (c) shall
apply only for loans granted prior to January 1, 1998), and (d) has not had an
outstanding loan from the Plan for at least one month (an individual who is
eligible to apply for a loan under this Article being hereinafter referred to as
a “Member” for purposes of this Article), the Company may in its discretion
direct the Trustee to make a loan or loans to such Member. Such loans shall be
made pursuant to the provisions of the Company’s written loan procedure, which
procedure is hereby incorporated by reference as a part of the Plan.

9.2 Maximum Loan.



  (a)   A loan to a Member may not exceed 50% of the nonforfeitable balance of
such Member’s Separate Accounts (excluding his IAR Account and Profit Sharing
Account).     (b)   Paragraph (a) above to the contrary notwithstanding, the
amount of a loan made to a Member under this Article shall not exceed an amount
equal to the difference between:



  (i)   The lesser of $50,000 (reduced by the excess, if any, of (A) the highest
outstanding balance of loans from the Plan during the one-year period ending on
the day before the date on which the loan is made over (B) the outstanding
balance of loans from the Plan on the date on which the loan is made) or
one-half of the present value of the Member’s total nonforfeitable accrued
benefit under all qualified plans of the Employer or a Controlled Entity; minus
    (ii)   The total outstanding loan balance of the Member under all other
loans from all qualified plans of the Employer or a Controlled Entity.



  (c)   An IAR Member may not pledge his IAR Account as security for a loan
pursuant to this Article.

9.3 Operation of Article.

The provisions of this Article shall be applicable to loans granted on or
renewed on or after May 1, 2003. Loans granted or renewed on or prior to such
date shall be governed by the provisions of the Plan as in effect prior to such
date.

-35-



--------------------------------------------------------------------------------



 



ARTICLE X
DISTRIBUTION ON RETIREMENT OR OTHER TERMINATION OF EMPLOYMENT

10.1 Eligibility for Distribution.

Upon termination of employment with the Controlled Entities, each Member and
Inactive Member shall be entitled to receive the entire interest of his Basic,
Supplemental, Matching, and Rollover/Transfer Accounts and the vested interest
of his IAR Account and/or Profit Sharing Account, if any, in accordance with his
provisions of Sections 10.2 and 10.3. Notwithstanding the provisions of the Plan
regarding availability of distributions from the Plan upon “termination of
employment,” a Member’s vested interest in his Separate Accounts shall be
distributed on account of the Member’s “severance from employment” as such term
is used in Section 401(k)(2)(B)(i)(I) of the Code. Distributions permitted under
the Plan upon a Member’s “severance from employment” pursuant to the preceding
sentence shall apply for distributions after December 31, 2001 regardless of
when the severance from employment occurred.

10.2 Distribution of Separate Accounts.

Subject to the provisions of Section 10.3, the Company shall direct the Trustee
to make distribution to a Member or Inactive Member, who becomes eligible to
receive the vested interest of his Separate Accounts pursuant to the provisions
of Section 10.1 in the manner hereinafter set forth.



  (a)   Distributions of $5,000 or Less. If the value of the vested interest of
a Member, Inactive Member, Profit Sharing Member, or IAR Member, as the case may
be, in his Basic, Supplemental, Matching, IAR, Profit Sharing, and
Rollover/Transfer Accounts is $5,000 or less, distribution thereof shall be made
to such a Member as soon as practicable in a single sum payment.     (b)  
Distributions of Over $5,000. If the value of the vested interest of a Member,
Inactive Member, Profit Sharing Member, or IAR Member, as the case may be, in
his Basic, Supplemental, Matching, IAR, Profit Sharing and Rollover/Transfer
Accounts is in excess of $5,000 such Member may elect to receive distribution of
his Basic, Supplemental, Matching, Profit Sharing, and Rollover/Transfer
Accounts in a single sum payment at any time prior to attainment of age 70½.
Notwithstanding the foregoing, no such distribution may be made to a Member,
Inactive Member, Profit Sharing Member or IAR Member prior to Retirement Age,
unless such Member and, in the case of an IAR Member (or Member who was at any
time an IAR Member), his spouse consent in writing to such distribution. In the
event that the vested interest of an IAR Member in his IAR Account is in excess
of $5,000, such IAR Member may elect to receive distribution of his IAR Account
in a single sum payment at any time prior to attainment of age 70½; provided,
however, that such IAR Member waives distribution of the standard form of
benefit set forth below in paragraphs (1) and (2) of this Section 10.2(b) and if
such Member is married, his spouse consents in writing to such election and
waiver and such consent acknowledges the effect of such action and is witnessed
by a notary public or a Plan representative, unless a

-36-



--------------------------------------------------------------------------------



 



      Plan representative finds that such consent cannot be obtained because the
spouse cannot be located or because of other circumstances set forth in
Section 401(a)(11) of the Code and regulations issued thereunder. If the Basic,
Supplemental, Matching, IAR, Profit Sharing, and Rollover/Transfer Accounts of
such a Member are not distributed pursuant to the foregoing provisions, such
Separate Accounts shall be distributed with his IAR Account in the following
manner:



  (1)   Married IAR Members. The standard form of benefit payment of an IAR
Account for any IAR Member who is married on the date his Plan interest is to be
distributable to him under the provisions of Section 10.1 and the foregoing
provisions of Section 10.2(b) shall be a 50 percent joint and survivor annuity.
Such joint and survivor annuity shall be a commercial annuity which is payable
for the life of the IAR Member with a survivor annuity for the life of the IAR
Member’s surviving spouse equal to 50 percent of the amount of the annuity
payable during the joint lives of the IAR Member and such IAR Member’s surviving
spouse. The standard joint and survivor annuity shall be paid automatically as
provided hereunder unless the IAR Member elects to receive his benefit payments
in another form during the election period described in Section 10.2(b)(4)(iii);
provided, however, that if distribution is to be made prior to Retirement Age,
it shall be made only with the consent of the IAR Member and his spouse, if any;
provided further that the IAR Member’s spouse consents in writing to such
election and the time of benefit commencement thereof pursuant to the provisions
of Section 10.2(b)(5). Any such election may be revoked and subsequent elections
may be made, or revoked, at any time during such election period. If the IAR
Member has elected not to receive the standard joint and survivor annuity as
provided herein, such IAR Member’s benefit shall be paid in one of the benefit
payment forms under Section 10.2(b)(3), as selected by such IAR Member.     (2)
  Unmarried IAR Members. The standard form of benefit payment of an IAR Account
for any IAR Member who is not married on the date his Plan interest is to be
distributable to him under the provisions of Section 10.1 and the foregoing
provisions of Section 10.2(b), shall be a single life annuity under
Section 10.2(b)(3)(i), unless such IAR Member selects another benefit payment
form provided in Section 10.2(b)(3); provided, however, that if distribution is
to be made prior to Retirement Age, it shall be made only with the consent of
the IAR Member.     (3)   Optional Forms. Subject to the provisions of
paragraphs (a) and (b) of this Section 10.2(b), an IAR Member may elect to
receive his Separate Account in one of the following forms:



  (i)   A commercial annuity in the form of a single life annuity for the life
of such IAR Member;

-37-



--------------------------------------------------------------------------------



 



  (ii)   A commercial annuity in the form of a single life cash refund annuity;
    (iii)   A commercial annuity for a term certain of ten years and continuous
for the life of the IAR Member if he survives such term certain;     (iv)   A
commercial annuity payable for the life of such Member with a survivor annuity
for the life of his Beneficiary which shall be equal to 50 percent, 75 percent,
or 100 percent of the annuity payable during the joint lives of the IAR Member
and such IAR Member’s Beneficiary;     (v)   A lump sum payment regardless of
age; or     (vi)   A single life annuity commencing prior to the earliest age as
of which such IAR Member will become eligible for an “old-age insurance benefit”
under the federal Social Security Act, adjusted so that an increased amount will
be paid prior to such age and a reduced amount thereafter; the purpose of this
adjustment is to enable the IAR Member to receive, from this Plan and under the
federal Social Security Act, an aggregate income in approximately a level amount
for life. Moreover, in the event the IAR Member so elects, if such IAR Member
dies before receiving payments aggregating the vested amount of his Separate
Accounts at his benefit commencement date, the difference shall be paid in a
single lump sum to his Beneficiary or if there is none, to the executor or
administrator of his estate.



  (4)   Notwithstanding the foregoing provisions of this Section 10.2(b), the
following additional requirements must be satisfied in order for a benefit to be
paid pursuant to Section 10.2(b)(3):



  (i)   The benefit payment form described in Section 10.2(b)(3) above shall
only be available if the present value of the total payments actuarially
expected to be made to the IAR Member shall be more than 50 percent of the
present value of the total payments actuarially expected to be made to the IAR
Member and his Beneficiary.     (ii)   The form of payment to the IAR Member or
to the IAR Member and his Beneficiary must be payable over a period of time
which does not exceed the longer of the life expectancy of the IAR Member, or
the joint and last survivor life expectancy of the IAR Member and his
Beneficiary.     (iii)   Subject to the provisions of Section 10.2(b)(5) with
respect to any election described in Section 10.2(b)(3), the Company shall
furnish

-38-



--------------------------------------------------------------------------------



 



      certain information, pertinent to such election, to each IAR Member no
less than thirty days (unless such thirty-day period is waived by an affirmative
election in accordance with applicable Treasury regulations) and no more than
ninety days before his Annuity Starting Date. The furnished information shall
include an explanation of (1) the terms and conditions of the joint and survivor
annuity, (2) the IAR Member’s right to waive the standard joint and survivor
annuity and the effect of such election, (3) the rights of the IAR Member’s
spouse, if any, (4) the right to revoke such election and the effect of such
revocation, (5) a general description of the eligibility conditions and other
material features of the alternative forms of benefit available pursuant to
Section 10.2(b)(3), and (6) sufficient additional information to explain the
relative values of such alternative forms of benefit. The period during which an
IAR Member may make or revoke such election shall be the ninety day period
ending on such IAR Member’s Annuity Starting Date provided that such Election
may also be revoked at any time prior to the expiration of the seven-day period
that begins the day after the information required to be furnished to the IAR
Member.



  (5)   In the event a benefit is subject to payment under the standard joint
and survivor annuity form set forth in Section 10.2(b)(1) and such IAR Member
elects another form of benefit payment which will not provide his spouse with a
lifetime survivor annuity which is at least 50 percent of the amount of the
annuity payable during the joint lives of the IAR Member and the spouse, such
benefit shall be paid in such form only if such IAR Member’s spouse consents the
form and time thereof in writing. Any spousal consent given pursuant to this
provision shall acknowledge the effect of such form and time of payment and
shall be witnessed by a Plan representative or a notary public, unless a Plan
representative finds that such consent cannot be obtained because the spouse
cannot be located or because of other circumstances set forth in
Section 401(a)(11) of the Code and regulations issued thereunder.     (6)   A
Member who is a participant in the Salaried Plan and who has elected to have his
benefit under the Salaried Plan distributed in an annuity form may elect to have
his entire Plan interest transferred to the Salaried Plan as of the date
benefits are payable thereunder to be held and distributed in accordance with
the terms thereof.     (c)   Disregard of Rollover Contributions for Valuation
of Involuntary Cash Outs. For purposes of this Section 10.2 and Sections 10.3,
10.11, and 11.5(f), with respect to distributions made after December 31, 2002,
the value of a Member’s vested interest in his Separate Accounts shall be
determined without regard to that portion of such accounts which is attributable
to Rollover Contributions (and earnings allocable thereto)

-39-



--------------------------------------------------------------------------------



 



      within the meaning of Sections 402(c), 403(a)(4), 403(b)(8),
408(d)(3)(A)(ii) and 457(e)(16) of the Code. If the value of a Member’s Separate
Accounts as so determined is $5,000 or less, the Member’s entire nonforfeitable
account balance (including amounts attributable to such Rollover Contributions)
shall be distributed pursuant to Section 10.2(a) or 11.5(f), as applicable.

10.3 Form of Distribution.

Unless the Member or Inactive Member otherwise elects (or is deemed to elect
otherwise because the present value of such Member’s nonforfeitable benefit
exceeds $5,000 and he fails to consent to a distribution while his benefit is
immediately distributable within the meaning of Treasury Regulations), the
payment of benefits under the Plan to such Member shall begin no later than the
60th day after the close of the Plan Year in which the latest of the following
events occurs:



  (i)   The date on which such Member attains age 65;     (ii)   The tenth
anniversary of the date on which such Member commenced participation in the
Plan; and     (iii)   The date on which such Member terminates service with the
Controlled entities.

All single sum distributions shall be made in cash; provided, however, a Member
(or, if authorized by the Member, his designated beneficiary or legal
representative in the case of a deceased Member), may elect to have the portion
of his Accounts that is then invested in the Company Stock Fund distributed in
whole shares of Company Stock, with any partial shares to be distributed in
cash.

10.4 Limitation on Commencement of Distribution.

Notwithstanding any provision in the Plan to the contrary, all distributions
required under this Article X shall be determined and made in accordance with
the regulations under Section 401(a)(9) of the Code, including the minimum
distribution incidental benefit requirements of Section 1.401(a)(9)-2 of the
regulations. Accordingly, the entire interest of a Member or Inactive Member in
his Separate Accounts must be distributed, or must begin to be distributed, no
later than such Member’s Mandatory Distribution Date. The Mandatory Distribution
Date of a Member or Inactive Member shall be determined as follows:



  (i)   The Mandatory Distribution Date of such a Member who attains age 70½ on
or after January 1, 1988, but prior to January 1, 1999, shall be April 1, 1990,
or the first day of April following the calendar year in which such Member
attains age 70½, whichever is later.     (ii)   The Mandatory Distribution Date
of such a Member who attains age 70½ on or after January 1, 1999, shall be the
first day of April of the calendar year following the later of (A) the calendar
year in which such Member attains age 70½ or (B) the calendar year in which such
Member terminates his employment with the

-40-



--------------------------------------------------------------------------------



 



      Employer (provided, however, that Clause (B) of this sentence shall not
apply in the case of a Member who is a “five-percent Owner” (as defined in
section 416 of the Code) with respect to the Plan Year ending in the calendar
year in which such Member attains age 70½).     (iii)   The Mandatory
Distribution Date of such a Member who has attained age 70½ before January 1,
1988, shall be the first day of April of the calendar year following the
calendar year in which the later of such Member’s termination of employment or
attainment of age 70½ occurs.     (iv)   The Mandatory Distribution Date of a
Member who dies before another Mandatory Distribution Date shall be (A) if
payable to other than the Member’s spouse, the last day of the one-year period
following the death of such Member or (B) if payable to the Member’s spouse,
after the date upon which such Member would have attained age 70-1/2, unless
such surviving spouse dies before payments commence, in which case the Mandatory
Distribution Date may not be deferred beyond the last day of the one-year period
following the death of such surviving spouse.

A Member (other than a Member who is a “five-percent owner” (as defined in
section 416 of the Code) with respect to the Plan Year ending in the calendar
year in which such Member attains the age 70½) who attains age 70½ in calendar
year 1998 or 1999 may elect to defer his Mandatory Disbursement Date until no
later than April 1 of the calendar year following the later of (A) the calendar
year in which such Member attains the age 70½ or (B) the calendar year in which
such Member terminates his employment with the Company, provided, that such
election is made by the end of the calendar year in which such Member attains
age 70½.

Minimum distributions shall be determined in accordance with Section 10.13.

10.5 Restriction on Alienation.

Except as provided in Sections 401(a)(13)(B) and 414 (p) of the Code relating to
qualified domestic relations orders, no benefit under the Plan at any time shall
be subject in any manner to anticipation, alienation, assignment (either at law
or in equity), encumbrance, garnishment, levy, execution, or other legal or
equitable process. No person shall have power in any manner to anticipate,
transfer, assign (either at law or in equity), alienate, or subject to
attachment, garnishment, levy, execution, or other legal or equitable process,
or in any way encumber his benefits under the Plan, or any part thereof, and any
attempt to do so shall be void.

10.6 Payments to Incompetents or Minors.

In the event that it shall be found that any individual to whom an amount is
payable hereunder is incapable of attending to his financial affairs because of
any mental or physical condition, including the infirmities of advanced age, or
is a minor, such amount (unless prior claim therefor shall have been made a duly
qualified guardian or other legal representative) may, in the discretion of the
Company, be paid to a duly appointed guardian or to another person for the use
or benefit of the individual found incapable of attending to his financial
affairs or in satisfaction of legal obligations incurred by or on behalf of such
individual. The Trustee shall make such

-41-



--------------------------------------------------------------------------------



 



payment only upon receipt of written instructions to such effect from the
Company. Any such payment shall be charged to the Separate Accounts from which
any such payment would otherwise have been paid to the individual found to be a
minor or incapable of attending to his financial affairs and shall be a complete
discharge or any liability therefor under the Plan.

10.7 Commercial Annuities.

In any case where a benefit payable under the Plan is to be paid in the form of
a commercial annuity, a commercial annuity contract shall be purchased and
distributed to the Member, Inactive Member, or Beneficiary, as the case may be.
Upon the distribution of any such contract, the Plan shall have no further
liability with respect to the amount used to purchase the annuity contract and
the company issuing such contract shall be solely responsible to the recipient
of the contract for the annuity payments thereunder. All certificates for
commercial annuity benefits shall be non-transferable, and no benefit thereunder
may be sold, assigned, discounted, or pledged. Any commercial annuity purchased
under the Plan shall contain such terms and provisions as may be necessary to
satisfy the requirements under the Plan.

10.8 Actuarial Equivalency.

With respect to any benefit payment pursuant to the Plan, whichever form of
payment is selected, the value of such benefit shall be the actuarial equivalent
of the value of the vested balance of the Separate Accounts to which the
particular Member, Inactive Member, or Beneficiary, as the case may be, is
entitled.

10.9 Eligible Rollover Distributions.

Each Member and Beneficiary who receives an Eligible Rollover Distribution may
elect in the time and in a manner prescribed by the Company to have all or any
portion of such Eligible Rollover Distribution transferred to an Eligible
Retirement Plan; provided, however, that only one such transfer may be made with
respect to an Eligible Rollover distribution to an Eligible Retirement Plan.
Notwithstanding the foregoing, the Member may elect, after receiving the notice
required under Section 402(f) of the Code, to receive such Eligible Rollover
Distribution prior to the expiration of the 30-day period beginning on the date
such Member is issued such notice; provided that the Member or Beneficiary is
permitted to consider his decision for at least 30 days and is advised of such
right in writing.

10.10 Transfer to Cooper Cameron Salaried Plan.

In accordance with procedures established by the Company, any Member (other than
an IAR Member) who is a participant in the Salaried Plan and who wishes to
receive distribution of the vested balance of his Separate Accounts in the form
of an annuity, may elect to transfer such balance to the Salaried Plan as of his
benefit commencement date to be held and distributed in accordance with the
terms thereof.

10.11 Deferral of Payments.

Subject to the provisions of Section 10.4, but notwithstanding the provisions of
any other Section of the Plan to the contrary, a Member whose Plan interest is
determined to have a present value

-42-



--------------------------------------------------------------------------------



 



of $5,000 or more shall not receive payment of such interest prior to the later
of normal retirement age or age 62, unless consented to by the Member in
writing.

10.12 Lost or Missing Members or Beneficiaries.

In the case of a benefit payable on behalf of a Member, if the Company is unable
to locate the Member or beneficiary to whom such benefit is payable, upon the
Company’s determination thereof, such benefit shall be forfeited.
Notwithstanding the foregoing, if subsequent to any such forfeiture the Member
or beneficiary to whom such benefit is payable makes a valid claim for such
benefit, such forfeited benefit shall be restored to the Plan in the manner
provided in Section 7.3.

10.13 Minimum Distribution Requirements.



  (a)   The provisions of this Section 10.13 will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 Distribution Calendar Year.     (b)   The requirements of this
Section 10.13 will take precedence over any inconsistent provisions of the Plan.
    (c)   All distributions required under this Section 10.13 will be determined
and made in accordance with the Treasury regulations under Section 401(a)(9) of
the Code.     (d)   Notwithstanding the other provisions of this Section 10.13,
distributions may be made under a designation made before January 1, 1984, in
accordance with Section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (TEFRA) and the provisions of the Plan that relate to Section 242(b)(2) of
TEFRA.     (e)   The Member’s entire interest will be distributed, or begin to
be distributed, to the Member no later than the Member’s Required Beginning
Date. If the Member dies before distributions begin, the Member’s entire
interest will be distributed, or begin to be distributed, no later than as
follows:



  (1)   If the Member’s surviving spouse is the Member’s sole Designated
Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Member died, or by December 31 of the calendar year in which the
Member would have attained age 70½, if later.     (2)   If the Member’s
surviving spouse is not the Member’s sole Designated Beneficiary, then
distributions to the Designated Beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Member died.
    (3)   If there is no Designated Beneficiary as of September 30 of the year
following the year of the Member’s death, the Member’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Member’s death.

-43-



--------------------------------------------------------------------------------



 



  (4)   If the Member’s surviving spouse is the Member’s sole Designated
Beneficiary and the surviving spouse dies after the Member but before
distributions to the surviving spouse begin, this Paragraph (disregarding item
(1) above), will apply as if the surviving spouse were the Member.

For purposes of this Paragraph (e) and Paragraph (g) below, unless item
(4) above applies, distributions are considered to begin on the Member’s
Required Beginning Date. If item (4) above applies, distributions are considered
to begin on the date distributions are required to begin to the surviving spouse
under item (1) above. If distributions under an annuity purchased from an
insurance company irrevocably commence to the Member before the Member’s
Required Beginning Date (or to the Member’s surviving spouse before the date
distributions are required to begin to the surviving spouse under item
(1) above), the date distributions are considered to begin is the date
distributions actually commence. Unless the Member’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the Required Beginning Date, as of the first Distribution Calendar
Year distributions will be made in accordance with Paragraphs (f) and (g) of
this Section 10.13, whichever is applicable. If the Member’s interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Section 401(a)(9) of the Code and the Treasury regulations.



  (f)   During the Member’s lifetime, the minimum amount that will be
distributed for each Distribution Calendar Year is the lesser of:



  (1)   the quotient obtained by dividing the Member’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Member’s age as of the
Member’s birthday in the Distribution Calendar Year; or     (2)   if the
Member’s sole Designated Beneficiary for the Distribution Calendar Year is the
Member’s spouse, the quotient obtained by dividing the Member’s Account Balance
by the number in the Joint and Last Survivor Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Member’s and
spouse’s attained ages as of the Member’s and spouse’s birthdays in the
Distribution Calendar Year.

Required minimum distributions will be determined under this Paragraph
(f) beginning with the first Distribution Calendar Year and up to and including
the Distribution Calendar Year that includes the Member’s date of death.



  (g)   If the Member dies on or after the date distributions begin and there is
a Designated Beneficiary, the minimum amount that will be distributed for each

-44-



--------------------------------------------------------------------------------



 



      Distribution Calendar Year after the year of the Member’s death is the
quotient obtained by dividing the Member’s Account Balance by the longer of the
remaining Life Expectancy of the Member or the remaining Life Expectancy of the
Member’s Designated Beneficiary, determined as follows:



  (1)   The Member’s remaining Life Expectancy is calculated using the age of
the Member in the year of death, reduced by one for each subsequent year.    
(2)   If the Member’s surviving spouse is the Member’s sole Designated
Beneficiary, the remaining Life Expectancy of the surviving spouse is calculated
for each Distribution Calendar Year after the year of the Member’s death using
the surviving spouse’s age as of the spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving spouse’s death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.     (3)   If
the Member’s surviving spouse is not the Member’s sole Designated Beneficiary,
the Designated Beneficiary’s remaining Life Expectancy is calculated using the
age of the Designated Beneficiary in the year following the year of the Member’s
death, reduced by one for each subsequent year.

If the Member dies on or after the date distributions begin and there is no
Designated Beneficiary as of September 30 of the year after the year of the
Member’s death, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Member’s death is the quotient
obtained by dividing the Member’s Account Balance by the Member’s remaining Life
Expectancy calculated using the age of the Member in the year of death, reduced
by one for each subsequent year.



  (h)   If the Member dies before the date distributions begin and there is a
Designated Beneficiary, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Member’s death is the quotient
obtained by dividing the Member’s Account Balance by the remaining Life
Expectancy of the Member’s Designated Beneficiary, determined as provided in
item (1), (2) or (3) of Paragraph (g), whichever is applicable. If the Member
dies before the date distributions begin and there is no Designated Beneficiary
as of September 30 of the year following the year of the Member’s death,
distribution of the Member’s entire interest will be completed by December 31 of
the calendar year containing the fifth anniversary of the Member’s death. If the
Member dies before the date distributions begin, the Member’s surviving spouse
is the Member’s sole Designated Beneficiary, and the surviving spouse dies
before distributions are required to begin to the surviving spouse under item
(1) of Paragraph (e), this Paragraph (h) will apply as if the surviving spouse
were the Member. Notwithstanding the foregoing, if the Member dies before
distributions begin and

-45-



--------------------------------------------------------------------------------



 



      there is a Designated Beneficiary, distribution to the Designated
Beneficiary is not required to begin by the date specified in Paragraph
(e) above but the Member’s entire interest will be distributed to the Designated
Beneficiary by December 31 of the calendar year containing the fifth anniversary
of the Member’s death. If the Member’s surviving spouse is the Member’s sole
Designated Beneficiary and the surviving spouse dies after the Member but before
distributions to either the Member or the surviving spouse begin, this Paragraph
will apply as if the surviving spouse were the Member.     (i)   For purposes of
this Section 10.13, the following terms and phrases shall have these respective
meanings:



  (1)   Designated Beneficiary: The individual who is designated as a Member’s
beneficiary under Section 11.1 of the Plan and is a Designated Beneficiary under
Section 401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.     (2)   Distribution Calendar Year: A calendar year for which a
minimum distribution is required. For distributions beginning before the
Member’s death, the first Distribution Calendar Year is the calendar year
immediately preceding the calendar year which contains the Member’s Required
Beginning Date. For distributions beginning after the Member’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Paragraph (e). The required minimum distribution for the
Member’s first Distribution Calendar Year will be made on or before the Member’s
Required Beginning Date. The required minimum distribution for other
Distribution Calendar Years, including the required minimum distribution for the
Distribution Calendar Year in which the Member’s Required Beginning Date occurs,
will be made on or before December 31 of that Distribution Calendar Year.    
(3)   Life Expectancy. Life Expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.     (4)   Member’s
Account Balance. The balance in a Member’s Accounts as of the last Valuation
Date in the calendar year immediately preceding the Distribution Calendar Year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Member’s Accounts as of dates in the
valuation calendar year after the Valuation Date and decreased by distributions
made in the valuation calendar year after the Valuation Date. A Member’s Account
Balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
Distribution Calendar Year if distributed or transferred in the valuation
calendar year.     (5)   Requiring Beginning Date. With respect to a Member or
beneficiary, the date described in Section 10.4 of the Plan.

-46-



--------------------------------------------------------------------------------



 



ARTICLE XI
BENEFICIARIES AND DEATH BENEFITS

11.1 Designation of Beneficiary.

In the event of the death of a Member or Inactive Member prior to distribution
in full of his interest under the Plan, the spouse, if any, of such Member shall
be his Beneficiary and receive distribution of his remaining interest in
accordance with the provisions of Section 11.4; provided, however, that a Member
or Inactive Member, may designate a person or persons other than his spouse as
his Beneficiary if the requirements of Section 11.3 are met.

11.2 Beneficiary in the Absence of Designated Beneficiary.

If a Member or Inactive Member who dies does not have a surviving spouse and if
no Beneficiary has been designated pursuant to the provisions of Section 11.1,
or if no Beneficiary survives such Member, then the Beneficiary shall be the
estate of such Member. If any Beneficiary designated pursuant to Section 11.1
dies after becoming entitled to receive distribution hereunder and before such
distributions are made in full, and if no other person or persons have been
designated to receive the balance of such distributions upon the happening of
such contingency, the estate of such deceased Beneficiary shall become the
Beneficiary as to such balance.

11.3 Spousal Consent to Beneficiary Designation.

An election to designate a Beneficiary other than the spouse of such Member or
Inactive Member shall not be effective unless (A) such spouse has consented
thereto in writing and such consent (i) acknowledges the effect of such
election, (ii) either consents to the specific designated beneficiary (which
designation may not be subsequently changed by the Member or Inactive Member
without spousal consent) or expressly permits such designation by the Member or
Inactive Member without the requirement of further consent by the spouse, and
(iii) is witnessed by a Plan representative (other than the Member, or Inactive
Member, as applicable) or a notary public, or (B) the consent of such spouse
cannot be obtained because the spouse cannot be located or because of other
circumstances described by applicable Treasury regulations. Any such consent by
such spouse shall be irrevocable.

11.4 Death Benefits from Basic, Supplemental, Matching, and Rollover/Transfer
Accounts.

In the event of the death of a Member or Inactive Member prior to distribution
in full of his interest in the Plan, the Beneficiary of such Member shall
receive distribution of such Member’s remaining interest in his Basic,
Supplemental, Matching, Profit Sharing, and Rollover/Transfer Accounts in a
single sum to such Member’s Beneficiary, unless such Beneficiary elects to
receive such interest with his IAR Account interest, if any, in the form of a
single life annuity.

11.5 Death Benefits from IAR Accounts.



  (a)   The interest in the IAR Account of any deceased IAR Member or Inactive
Member whose surviving spouse is his Beneficiary shall be a survivor annuity.

-47-



--------------------------------------------------------------------------------



 



      Such survivor annuity shall be a commercial annuity which is payable for
the life of such surviving spouse.     (b)   Any Member or Inactive Member who
would otherwise have his death benefit from his IAR Account paid in the form of
a survivor annuity payable to his surviving spouse may elect not to have his
benefit paid in such form by electing to receive such death benefit in a single
sum or by designating a person other than his spouse as his Beneficiary. Any
election may be revoked and subsequent elections may be made or revoked at any
time prior to the death of the Member or Inactive Member.     (c)   Paragraph
(b) above to the contrary notwithstanding, an election not to have the death
benefit paid in the form of a survivor annuity payable to the surviving spouse
may be made before the first day of the Plan Year in which a Member or Inactive
Member attains the age of thirty-five only (A) after the Member or Inactive
Member separated from service and only with respect to benefits accrued under
the Plan before the date of such separation or (B) in the case of a Member who
has not separated from service, if the Member has been furnished the information
in Paragraph (c) below, with such election to become invalid upon the first day
of the Plan Year in which the Member attains the age of thirty-five, whereupon a
new election may be made by such Member.     (d)   The Company shall furnish
certain information, pertinent to the Paragraph (b) election to each Member
within the period beginning with the first day of the Plan Year in which he
attains the age of thirty-two (but not earlier than the date such Member begins
participation in the Plan) and ending with the later of (1) the last day of the
Plan Year preceding the Plan Year in which the Member attains the age of
thirty-five, or (2) a reasonable time after the Employee becomes a Member. If a
Member separated from service before attaining the age of thirty-five, such
information shall be furnished to such Member within the period beginning one
year before the Member separates from service and ending one year after such
separation. Such information shall also be furnished to a Member who has not
attained the age of thrifty-five or terminated employment, within a reasonable
time after written request by such Member. The furnished information shall
include an explanation of (1) the terms and conditions of the survivor annuity,
(2) the Member’s right to elect to waive the survivor annuity and the effect of
such election, (3) the rights of the Member’s surviving spouse, (4) the right to
revoke such election and the effect of such revocation, (5) a general
description of the eligibility conditions and other material features of the
alternative forms of benefit available pursuant to Paragraph (f) below, and (6)
sufficient additional information to explain the relative value of such
alternative forms of benefit.     (e)   For purposes of this Section 11.5 the
IAR Account death benefit of a deceased Member or Inactive Member who is not
survived by his spouse or who has elected not to have his IAR Account death
benefit paid in the survivor annuity form set forth in Section 11.5(a) shall be
paid to his Beneficiary in one of the following alternative forms to be selected
by such Member or Inactive Member

-48-



--------------------------------------------------------------------------------



 



      (or his Beneficiary if authorized by such Member or Inactive Member) or,
in the absence of such selection, in a single sum payment; provided, however,
that the period and the methods of payment of any such form shall be in
compliance with the provisions of section 401(a)(9) of the Code and applicable
Treasury regulations thereunder:



  (i)   A single lump payment; or     (ii)   A commercial annuity in the form of
a single life annuity.



  (f)   Notwithstanding any other provisions of the Plan to the contrary,
payment of a survivor annuity pursuant to this Section 11.5 shall not be made
without the consent of the surviving spouse prior to the time the deceased
Member or Inactive Member would have attained Retirement Age except that if the
entire interest payable hereunder to a Beneficiary is $5,000 or less, such
interest shall be paid in a single lump-sum payment form within a reasonable
period of time after the death of the Member or Inactive Member.

11.6 Commencement of Death Benefits.

A survivor benefit shall be paid to the surviving spouse of a deceased Member or
deceased former Member upon termination of employment thereafter regardless of
the age at which such Member’s death occurs, and shall be payable monthly
thereafter during the life of the surviving spouse, the last payment being for
the month in which the death of the surviving spouse occurs. Notwithstanding the
foregoing, in no event shall a survivor benefit be paid to the surviving spouse
of a deceased Member or deceased former Member prior to the later of the date on
which such deceased Member or deceased former Member would have attained normal
retirement age or age 62, unless such surviving spouse consents thereto not more
than 90 days before the annuity starting date of such survivor benefit. In the
event of the death of the surviving spouse prior to the commencement of the
payment of the survivor benefit, no survivor benefit shall be payable pursuant
to the provisions of this Article XI with respect to such deceased Member or
deceased former Member.

-49-



--------------------------------------------------------------------------------



 



ARTICLE XII
ADMINISTRATION

12.1 Plan Administrator.

For purposes of ERISA, the Company shall be the Plan Administrator and, as such,
shall be responsible for the compliance of the Plan with the reporting and
disclosure provisions of ERISA.

12.2 Authority of the Company.

The Company shall have all the powers and authority expressly conferred upon it
herein and, further, shall have the sole right to interpret and construe the
Plan, and to determine any disputes arising thereunder, subject to the
provisions of Section 7.9. In exercising such powers and authority, the Company
at all times shall exercise good faith, apply standards of uniform application,
and refrain from arbitrary action. Any decision of the Company in such exercise
of its powers, authorities and duties shall be final and binding upon all
affected parties. The Company may employ such attorneys, agents, and accountants
as it may deem necessary or advisable to assist it in carrying out its duties
hereunder. The Company shall be a “named fiduciary” as that term is defined in
Section 402(a)(2) of ERISA. The Company may:



  (a)   allocate any of the powers, authorities, or responsibilities for the
operation and administration of the Plan, which are retained by it or granted to
it by this Article XII, to the Trustee; and     (b)   designate a person or
persons other than itself to carry out any of such powers, authorities, or
responsibilities;

provided, however, that no powers, authorities, or responsibilities of the
Trustee shall be subject to the provisions of paragraph (b) of this
Section 12.2; and provided further, that no allocation or delegation by the
Company of any of its powers, authorities, or responsibilities to the Trustee
shall become effective unless such allocation or delegation first shall be
accepted by the Trustee in a writing signed by it and delivered to the Company.

12.3 Action of the Company.

Any act authorized, permitted, or required to be taken by the Company under the
Plan, which has not been delegated in accordance with Section 12.2, may be taken
by a majority of the members of the Board of Directors of the Company, either by
vote at a meeting, or in writing without a meeting. All notices, advices,
directions, certifications, approvals, and instructions required or authorized
to be given by the Company under the Plan shall be in writing and signed by
either (i) a majority of the members of the Board of Directors of the Company,
or by such member or members as may be designated by an instrument in writing,
signed by all the members thereof, as having authority to execute such documents
on its behalf, or (ii) a person who becomes authorized to act for the Company in
accordance with the provisions of paragraph (b) of Section 12.2. Subject to the
provisions of Section 12.4, any action taken by the Company which is authorized,
permitted, or required under the Plan shall be final and binding upon the
Company

-50-



--------------------------------------------------------------------------------



 



and the Trustees, all persons who have or who claim an interest under the Plan,
and all third parties dealing with any Trustee or the Company.

12.4 Claims Review Procedure.

Claims for Plan benefits and reviews of Plan benefit claims which have been
denied or modified will be processed in accordance with the written Plan claims
procedures established by the Cooper Cameron Corporation Plans Administration
Committee, which procedures are hereby incorporated by reference as a part of
the Plan and may be amended from time to time by such committee.

12.5 Qualified Domestic Relations Orders.

Except as otherwise provided with respect to “qualified domestic relations
orders” and certain judgments and settlements pursuant to section 206(d) of the
Act and sections 401(a)(13) and 414(p) of the Code, and, except as otherwise
provided under other applicable law, no right or interest of any kind in any
benefit shall be transferable or assignable by any Member or any beneficiary or
be subject to anticipation, adjustment, alienation, encumbrance, garnishment,
attachment, execution, or levy of any kind. Plan provisions to the contrary
notwithstanding, the Company shall comply with the terms and provisions of any
“qualified domestic relations order,” including an order that requires
distributions to an alternate payee prior to a Member’s “earliest retirement
age” as such term is defined in section 206(d)(3)(E)(ii) of the Act and section
414(p)(4)(B) of the Code, and shall establish appropriate procedures to effect
the same.

12.6 Indemnification.

In addition to whatever rights of indemnification the members of the Board of
Directors of the Company, or any other person or persons (other than the
Trustees) to whom any power, authority, or responsibility of the Company is
allocated or delegated pursuant to paragraph (b) of Section 12.2, may be
entitled under the articles of incorporation, regulations, or bylaws of the
Company, under any provision of law, or under any other agreement, the Company
shall satisfy such liability actually and reasonably incurred by any such member
or such other person or persons, including expenses, attorneys’ fees, judgments,
fines, and amounts paid in settlement, in connection with any threatened,
pending, or completed action, suit, or proceeding which is related to the
exercise, or failure to exercise, by such member or such other person or persons
of any of the powers, authorities, responsibilities, or discretion of the
Company as provided under the Plan and the Trust Agreement, or reasonably
believed by such member or such other person or persons to be provided
thereunder, and any action taken by such member or such other person or persons
in connection therewith.

-51-



--------------------------------------------------------------------------------



 



ARTICLE XIII
AMENDMENT AND TERMINATION

13.1 Amendment.

Subject to the provisions of Section 13.2, the Company may at any time and from
time to time, amend the Plan.

13.2 Limitation of Amendment.

The Company shall make no amendment to the Plan which shall result in the
forfeiture or reduction of the interest of any Member, Inactive Member,
Beneficiary, or person claiming under or through any one or more of them
pursuant to the Plan; provided, however, that nothing herein contained shall
restrict the right to amend the provisions hereof relating to the administration
of the Plan and Trust. Moreover, no amendment shall be made hereunder which
shall permit any part of the Trust property to revert to any Employer or be used
for or be diverted to purposes other than the exclusive benefit of Members,
Inactive Members, Beneficiaries, and persons claiming under or through them
pursuant to the Plan.

13.3 Termination.

The Company reserves the right, by action of its Board of Directors, to
terminate the Plan as to all Employers at any time. The Plan shall terminate
automatically if there shall be a complete discontinuance of contributions
hereunder by all Employers. In the event of the termination of the Plan, written
notice thereof shall be given to all Members and Beneficiaries having an
interest under the Plan, and to the Trustee. Upon any such termination of the
Plan, the Trustee and the Company shall take the following actions for the
benefit of Members and Beneficiaries:



  (a)   As of the termination date, the Trustee shall value the Funds hereunder
and the Company shall adjust all accounts accordingly. The termination date
shall become a Valuation Date. In determining the net worth of the Funds
hereunder, the Trustee shall include as a liability such amounts as in its
judgment shall be necessary to pay all expenses in connection with the
termination of the Trust and the liquidation and distribution of the Trust
property, as well as other expenses, whether or not accrued, and shall include
as an asset all accrued income.     (b)   The Trustee, upon instructions from
the Company, shall then segregate and distribute an amount equal to the entire
interest of each Member, Inactive Member, and Beneficiary in the Funds to or for
the benefit of each Member, Inactive Member, or Beneficiary in accordance with
the provisions of Sections 10.2 and 10.3.

Notwithstanding anything to the contrary contained in the Plan, upon any such
Plan termination or discontinuance of contributions by the Employers, the
interest of each Member, Inactive Member, and Beneficiary shall become fully
vested and nonforfeitable; and, if there is a partial termination of the Plan,
the interest of each Member, Inactive Member, and Beneficiary who is affected by
such partial termination shall become fully vested and nonforfeitable.

-52-



--------------------------------------------------------------------------------



 



13.4 Withdrawal of an Employer.

An Employer other than the Company may, by action of its Board of Directors,
withdraw from the Plan, such withdrawal to be effective upon notice in writing
to the Company (the effective date of such withdrawal being hereinafter referred
to as the “withdrawal date”), and shall thereupon cease to be an Employer for
all purposes of the Plan. An Employer shall be deemed automatically to withdraw
from the Plan in the event of its complete discontinuance of contributions, or
in the event it ceases to be a Subsidiary.

13.5 Corporate Reorganization.

The merger, consolidation, or liquidation of the Company or any Employer with or
into the Company or any other Employer shall not constitute a termination of the
Plan as to the Company or such Employer.

-53-



--------------------------------------------------------------------------------



 



ARTICLE XIV
ADOPTION BY SUBSIDIARIES: EXTENSION
TO NEW BUSINESS OPERATIONS

Any Subsidiary of the Company which at the time is not an Employer may, with the
consent of the Cooper Cameron Corporation Plans Administration Committee, adopt
the Plan and become an Employer hereunder by causing an appropriate written
instrument evidencing such adoption to be executed pursuant to the authority of
its Board of Directors and to be filed with the Company.

-54-



--------------------------------------------------------------------------------



 



ARTICLE XV
MISCELLANEOUS PROVISIONS

15.1 No Commitment as to Employment.

Nothing herein contained shall be construed as a commitment or agreement upon
the part of any Employee hereunder to continue his employment with an Employer,
and nothing herein contained shall be construed as a commitment on the part of
any Employer to continue the employment or rate of compensation of any Employee
hereunder for any period.

15.2 Benefits.

Nothing in the Plan shall be construed to confer any right or claim upon any
person other than the parties hereto, Members and Beneficiaries.

15.3 No Guarantees.

Neither any Employer, including the Company, nor the Trustee guarantees the
Trust from loss or depreciation, nor the payment of any amount which may become
due to any person hereunder. All benefits payable under the Plan shall be paid
or provided for solely from the Plan assets and neither the Company nor the
Trustee assumes any liability or responsibility for the adequacy thereof.

15.4 Exclusive Benefit.

No part of the Plan assets shall be used for any purpose other than the
exclusive purpose of providing benefits which Members and Beneficiaries are
entitled to under the Plan, and for the purpose of defraying the reasonable
expenses of administering the Plan.

15.5 Duty to Furnish Information.

Each of the Employers, the Company, or the Trustee shall furnish to any of the
others any documents, reports, returns, statements, or other information that
any other reasonably deems necessary to perform its duties imposed hereunder or
otherwise imposed by law.

15.6 Merger, Consolidation, or Transfer of Plan Assets.

The Plan shall not be merged or consolidated with any other plan, nor shall any
of its assets or liabilities be transferred to another plan, unless, immediately
after such merger, consolidation, or transfer of assets or liabilities, each
Member, Inactive Member, and Beneficiary in the Plan would receive a benefit
under the Plan which is at least equal to the benefit he would have received
immediately prior to such merger, consolidation, or transfer of assets or
liabilities (assuming in each instance that the Plan had then terminated).

15.7 Return of Contributions to Employers.

Notwithstanding any other provision of the Plan to the contrary, Basic, Matching
and Company Retirement Contributions are contingent upon the deductibility of
such contributions under

-55-



--------------------------------------------------------------------------------



 



Section 404 of the Code. In the event a Basic, Matching or Company Retirement
Contribution (or any portion thereof) is made under a mistake of fact, such a
contribution shall be returned to the Employers within one year after the
payment of the contribution. Since Basic, Matching, and Company Retirement
Contribution (or any portion thereof) are conditioned upon the deductibility of
the contribution under Section 404 of the Code as set forth above, in the event
such deduction is disallowed, any such contribution shall be returned to the
Employers within one year after the disallowance of the deduction.

15.8 Addenda.

In the event that it is deemed necessary to accommodate any transition of
coverage under other benefit plans to coverage under the Plan with respect to
certain groups of Employees, an Addendum setting forth special overriding
provisions applicable to such Employees may be added to the Plan. Each Addendum
shall for all purposes constitute a part of the Plan and in the event of
conflict with any other provision of the Plan, shall control. The provisions of
the Plan, together with the provisions specified in each Addendum shall
constitute the terms of the Plan applicable to the Employees employed at the
location or facility specified in the Addendum.

15.9 Validity of Agreement.

Except as provided under federal law, the provisions of the Plan shall be
governed by and construed in accordance with the laws of the State of Texas.

15.10 Uniformed Services Employment and Reemployment Rights Act Requirements.

Notwithstanding any provision of the Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with section 414(u) of the Code.

-56-



--------------------------------------------------------------------------------



 



ARTICLE XVI
SECTION 415 LIMITATIONS

16.1 Application.

The provisions set forth in this Article XVI are intended solely to comply with
the requirements of Section 415 of the Code, as amended, and shall be
interpreted, applied, and if and to the extent necessary, deemed modified
without further formal language so as to satisfy solely the minimum requirements
of said Section. For such purposes, the limitations of Section 415 of the Code,
as amended, are hereby incorporated by reference and made part hereof as though
fully set forth herein, but shall be applied only to particular Plan benefits in
accordance with the provisions of this Article XVI, to the extent such
provisions are not consistent with Section 415 of the Code. If there is any
discrepancy between the provisions in this Article XVI and the provisions of
Section 415 of the Code, such discrepancy shall be resolved in such a way as to
give full effect to the provisions of Section 415 of the Code.

16.2 Section 415 Definitions.

For purposes of this Article XVI, the following terms and phrases shall have
these respective meanings:



  (a)   “Annual Additions” of a Member for any Limitation Year shall mean the
total of (A) the Basic Contributions, Matching Contributions, Company Retirement
Contributions and forfeitures, if any, allocated to such Member’s Separate
Accounts for such year, (B) Member’s contributions, if any, (excluding any
Rollover Contributions) for such year, and (C) amounts referred to in
Sections 415(l)(1) and 419A(d)(2) of the Code. The Annual Additions of a Member
for any Limitation Year shall not include Member catch-up contributions made
pursuant to Section 3.6 and Section 414(v) of the Code.     (b)   “415
Compensation” shall mean the total of all amounts paid by the Employer to or for
the benefit of a Member for services rendered or labor performed for the
Employer which are required to be reported on the Member’s federal income tax
withholding statement or statements (Form W-2 or its subsequent equivalent),
subject to the following adjustments and limitations:



  (1)   The following shall be included:



  (A)   From and after December 31, 1998, elective deferrals (as defined in
Section 402(g)(3) of the Code) from compensation to be paid by the Employer to
the Member;     (B)   Any amount which is contributed or deferred by the
Employer at the election of the Member and which is not includible in the gross
income of the Member by reason of Section 125 or 457 of the Code; and

-57-



--------------------------------------------------------------------------------



 



  (C)   Any amounts that are not includable in the gross income of a Member
under a salary reduction agreement by reason of the application of Section
132(f) of the Code.



  (2)   The 415 Compensation of any Member taken into account for purposes of
the Plan shall be limited to $200,000 for any Plan Year with such limitation to
be:



  (A)   Adjusted automatically to reflect any amendments to Section 401(a)(17)
of the Code and any cost-of-living increases authorized by Section 401(a)(17) of
the Code; and     (B)   Prorated for a Plan Year of less than twelve months and
to the extent otherwise required by applicable law.



  (c)   “Limitation Year” shall mean the calendar year.     (d)   “Maximum
Annual Additions” of a Member for any Limitation Year shall mean the lesser of
(a) $40,000 (with such amount to be adjusted automatically to reflect any
cost-of-living adjustment authorized by Section 415(d) of the Code) or (B) 100%
of such Member’s 415 Compensation during such Limitation Year, except that the
limitation in this Clause (B) shall not apply to any contribution for medical
benefits (within the meaning of Section 419A(f)(2) of the Code) after separation
from service with the Employer or a Controlled Entity that is otherwise treated
as an Annual Addition or to any amount otherwise treated as an Annual Addition
under Section 415(l)(1) of the Code.

16.3 Limitations and Corrections.

Contrary Plan provisions notwithstanding, in no event shall the Annual Additions
credited to a Member’s Separate Accounts for any Limitation Year exceed the
Maximum Annual Additions for such Member’s for such year. If as a result of
allocation of forfeitures, a reasonable error in estimating a Member’s
compensation, a reasonable error in determining the amount of elective deferrals
(within the meaning of Section 402(g)(3) of the Code) that may be made with
respect to any individual under the limits of Section 415 of the Code, or
because of other limited facts and circumstances, the Annual Additions that
would be credited to a Member’s Separate Accounts for a Limitation Year would
nonetheless exceed the Maximum Annual Additions for such Member for such year,
the excess Annual Additions which, but for this Article XVI, would have been
allocated to such Member’s Separate Accounts shall be disposed of as follows:



  (a)   First, any such excess Annual Additions in the form of Basic
Contributions on behalf of such Member that would not have been considered in
determining the amount of Matching Contributions shall be distributed to such
Member, adjusted for income or loss allocated thereto;     (b)   Next, any such
excess Annual Additions in the form of Basic Contributions on behalf of such
Member that would have been considered in determining the amount of Matching
Contributions shall be distributed to such Member, adjusted

-58-



--------------------------------------------------------------------------------



 



      for income or loss allocated thereto, and the Matching Contributions that
would have been allocated to such Member’s Separate Account based upon such
distributed Basic Contributions shall be treated as a forfeiture; and     (c)  
Finally, any such excess Annual Additions in the form of Company Retirement
Contributions, to the extent such amounts would otherwise have been allocated to
such Member’s Separate Account, shall be treated as a forfeiture.

16.4 Multiple Plans.

For purposes of determining whether the Annual Additions under this Plan exceed
the limitations herein provided, all defined contribution plans of the Employer
are to be treated as one defined contribution plan. In addition, all defined
contribution plans of Controlled Entities shall be aggregated for this purpose.
For purposes of this Article XVI only, a “Controlled Entity” (other than an
affiliated service group member within the meaning of Section 414(m) of the
Code) shall be determined by application of a more than 50% control standard in
lieu of an 80% control standard. If the Annual Additions credited to a Member’s
Separate Accounts for any Limitation Year under this Plan plus the additions
credited on his behalf under other defined contribution plans required to be
aggregated pursuant to this Section would exceed the Maximum Annual Additions
for such Member for such Limitation Year, the Annual Additions under this Plan
and the additions under such other plans shall be reduced on a pro rata basis
and allocated, reallocated, or returned in accordance with applicable plan
provisions regarding Annual Additions in excess of Maximum Annual Additions.

16.5 Contribution Adjustments.

If the limitations set forth in this Article XVI would not otherwise be met for
any Limitation Year, the Basic Contributions elections of affected Members may
be reduced by the Employer on a temporary and prospective basis in such manner
as the Employer shall determine.

-59-



--------------------------------------------------------------------------------



 



ARTICLE XVII
TOP-HEAVY PLAN RULES

17.1 Application.

For any Plan Year in which the Plan is a Top-Heavy Plan (as defined in
Section 2), the provisions set forth in this Article XVII shall be applied in
accordance with Section 416 of the Code.

17.2 Top-Heavy Definitions.

The following definitions shall be applicable to this Article XVII:



  (a)   The term “Compensation” shall mean 415 Compensation, as defined in
Section 17.2(b).     (b)   The term “Determination Date” shall mean for any Plan
Year subsequent to the first Plan Year, the last day of the preceding Plan Year
and for the first Plan Year of the Plan, the last day of that Year.     (c)  
The term “Employer” shall mean the Company and each Controlled Entity.     (d)  
The term “Key Employee” means any Employee or former Employee (including any
deceased Employee) who at any time during the Plan Year that includes the
Determination Date was an officer of the Employer having annual compensation
greater than $130,000 (as adjusted under Section 416(i)(1) of the Code for plan
years beginning after December 31, 2002), a 5-percent owner of the Employer, or
a 1-percent owner of the Employer having annual compensation of more than
$150,000. For this purpose, annual compensation means compensation within the
meaning of Section 415(c)(3) of the Code. The determination of who is a Key
Employee will be made in accordance with Section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.     (e)   The term “Permissive Aggregation Group” shall mean the
Required Aggregation Group of plans plus any other plan or plans of the Employer
which, when considered as a group with the Required Aggregation Group, would
continue to satisfy the requirements of Section 401(a)(4) and 410 of the Code.  
  (f)   The term “Present Value” shall mean for purposes of computing present
value calculations in determining the Top-Heavy Ratio, present value
calculations based on the actuarial assumptions as stated in the applicable
plan.     (g)   The term “Required Aggregation Group” shall mean (a) each tax
qualified plan of the Employer in which at least one Key Employee participates
or participated at any time during the determination period (regardless of
whether the plan terminated), and (b) any other tax qualified plan of the
Employer which enables a

-60-



--------------------------------------------------------------------------------



 



      plan described in clause (a) to meet the requirements of Section 401(a)(4)
or 410 of the Code.     (h)   The term “Super Top-Heavy Group” with respect to a
particular Plan Year shall mean a Required or Permissive Aggregation Group that,
as of the Determination Date, would qualify as a Top-Heavy Group under the
definition in Paragraph (j) of this Article XVII with “90 percent” substituted
for “60 percent” each place where “60 percent” appears in such definition.    
(i)   The term “Super Top-Heavy Plan” with respect to a particular Plan Year
shall mean a plan that, as of the Determination Date, would qualify as a
Top-Heavy Plan under the definition in Paragraph (k) of this Article XVII with
“90 percent” substituted for “60 percent” each place where “60 percent” appears
in such definition. A plan is also a “Super Top-Heavy Plan” if it is part of a
Super Top-Heavy Group.     (j)   The term “Top-Heavy Group” with respect to a
particular Plan Year shall mean a Required or Permissive Aggregation Group if
the sum, as of the Determination Date, of the present value of the cumulative
accrued benefits for Key Employees under all defined benefit plans included in
such group and the aggregate of the account balances of Key Employees under all
defined contribution plans included in such group exceeds 60 percent of a
similar sum determined for all employees covered by the plans included in such
group.     (k)   The term “Top-Heavy Plan” for any Plan Year beginning after
December 31, 1983, the Plan shall be a Top-Heavy Plan if any of the following
conditions exist:



  (i)   If the Top-Heavy Ratio for the Plan exceeds 60 percent and the Plan is
not part of any Required Aggregation Group or Permissive Aggregation Group of
plans.     (ii)   If the Plan is a part of a Required Aggregation Group of plans
but not part of a Permissive Aggregation Group and the Top-Heavy Ratio for the
group of plans exceeds 60 percent.     (iii)   If the Plan is a part of a
Required Aggregation Group and part of a Permissive Aggregation Group of plans
and the Top-Heavy Ratio for the Permissive Aggregation Group exceeds 60 percent.



  (l)   The term “Top-Heavy Ratio” shall mean:



  (i)   While the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan) and the Employer has not
maintained any defined benefit plan which during the 5-year period ending on the
Determination Date(s) has or has had accrued benefits, the Top-Heavy Ratio for
the Plan alone or for the Required or Permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of the account
balances of all Key Employees as of the

-61-



--------------------------------------------------------------------------------



 



      Determination Date(s) (including any part of any account balance
distributed during a one-year period (or, in the case of a distribution made for
a reason other than separation from service, death or disability, a five-year
period) ending on the Determination Date(s)) and including distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under Section 416(g)(2)(A)(i) of the Code, and the denominator of
which is the sum of all account balances (including any part of any account
balance distributed in the one-year period (or, in the case of a distribution
made for a reason other than separation from service, death or disability, a
five-year period) ending on the Determination Date(s)) and including
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code,
both computed in accordance with Section 416 of the Code. Both the numerator and
denominator of the Top-Heavy Ratio are adjusted to reflect any contribution not
actually made as of the Determination Date, but which is required to be taken
into account on that date under Section 416 of the Code.     (ii)   While the
Employer maintains one or more defined contribution plans (including any
simplified employee pension plans) and the Employer maintains or has maintained
one or more defined benefit plans which during the 5-year period ending on the
Determination Date(s) has or has had any accrued benefits, the Top-Heavy Ratio
for any Required or Permissive Aggregation Group as appropriate is a fraction,
the numerator of which is the sum of account balances under the aggregated
defined contribution plan or plans for all Key Employees, determined in
accordance with Subparagraph (i) above, and the present value of accrued
benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of the account balances under the aggregated defined contribution plan or
plans for all participants, determined in accordance with Subparagraph
(i) above, and the present value of accrued benefits under the defined benefit
plan or plans for all participants as of the Determination Date(s), all
determined in accordance with Section 416 of the Code. The accrued benefits
under a defined benefit plan in both the numerator and denominator of the
Top-Heavy Ratio are adjusted for any distribution of an accrued benefit made in
the five-year period ending on the Determination Date.     (iii)   For purposes
of subparagraphs (i) and (ii) above, the value of account balances and the
present value of accrued benefits will be determined as of the most recent
valuation date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Section 416 of the Code for the first
and second plan years of a defined benefit plan. Notwithstanding the foregoing,
the account balances and accrued benefits of individuals who have not performed
services for the

-62-



--------------------------------------------------------------------------------



 



      Employer or any Controlled Entity at any time during the one-year period
ending on the applicable Determination Date shall not be considered. The
calculation of the Top-Heavy Ratio, and the extent to which distributions,
rollovers and transfers are taken into account will be made in accordance with
Section 416 of the Code. Deductible employee contributions shall not be taken
into account for purposes of computing the Top-Heavy Ratio. When aggregating
plans the value of account balances and accrued benefits will be calculated with
reference to the Determination Date that falls within the same calendar year.



  (m)   The term “Valuation Date” shall mean for purposes of computing the
Top-Heavy Ratio, the Determination Date.     (n)   The term “Non-Key Employee”
shall mean any Employee who is not a Key Employee.

17.3 Top-Heavy Minimum Allocation Rules.

The following Top-Heavy Plan minimum allocation rules shall apply:



  (a)   Except as otherwise provided in Paragraphs (b) and (c) below, the
Employer contributions and forfeitures allocated on behalf of any Member who is
not a Key Employee shall be the lesser of three percent of the non-Key
Employee’s compensation or in the case where the Employer has no defined benefit
plan which designates the Plan to satisfy Section 401 of the Code, the largest
percentage of the first $150,000 of the Key Employee’s compensation, allocated
on behalf of any Key Employee for the Plan Year. Basic Contributions cannot be
used to satisfy the minimum Section 416 contributions for non-key employees.
Further, in making the determination of the percentage at which contributions
are made for the Key Employee with the highest percentage, Basic Contributions
on behalf of Key Employees are taken into account. Matching Contributions shall
be taken into account for purposes of satisfying the minimum contribution
requirements of this Section 17.3(a) and Section 416(c)(2) of the Code. The
preceding sentence shall apply with respect to Matching Contributions under the
Plan or, if the Plan provides that the minimum contribution shall be met in
another plan, such other plan. Matching Contributions that are used to satisfy
the minimum contribution requirements of this Section 17.3(a) shall be treated
as matching contributions for purposes of the actual contribution percentage
test described in Section 4.3 and other requirements of Section 401(m) of the
Code.     (b)   The provisions in Paragraph (a) shall not apply to any Member
who is not actively employed as an Eligible Employee by the Employer on the last
day of the Plan Year for which the minimum allocation is to be made.     (c)  
The provisions in Paragraph (a) shall not apply to any Member to the extent the
Member is covered under any other plan or plans of the Employer, and by the
terms of such plan or plans it is provided that the minimum allocation or
benefit

-63-



--------------------------------------------------------------------------------



 



      requirements applicable to Top-Heavy Plans shall be met in such other plan
or plans. If such other plan is, or if one of such other plans is, a defined
benefit plan maintained by the Employer, and such plan is a Top-Heavy Plan, the
minimum benefit requirements applicable to Top-Heavy Plans shall be met under
such defined benefit plan as provided therein, to the extent such benefit can be
provided under such plan or plans. If such other plan is, or if one of such
other plans is, a defined contribution plan maintained by the Employer, and such
plan is a Top-Heavy Plan, the minimum allocation requirements shall be met under
such plan, except as may be otherwise provided in such other plan. The
application and administration of the minimum allocation or benefit requirements
for Top-Heavy Plans shall be satisfied in a manner so as to only satisfy the
minimum allocation/benefit requirements as permissible and so as to avoid any
duplication of minimum allocation/benefits for non-Key Employees, as provided
under Section 416 of the Code. Specifically, if any Member in this Plan is a
Member in the Cooper Cameron Corporation Retirement Plan, the minimum
contribution required under this Article XVII shall be satisfied by applying the
rules of this Section 17.3 to such plan. Further, the top heavy requirements of
Section 416 of the Code and this Article XVII of the Plan shall not apply in any
year beginning after December 31, 2001, in which the Plan consists solely of a
cash or deferred arrangement which meets the requirement of Section 401(k)(12)
of the Code and matching contributions with respect to which the requirements of
Section 401(m)(11) of the Code are met.

17.4 Top-Heavy Compensation Limitation.

The annual compensation of any Member to be taken into account under the Plan
during any Plan Year in which the Plan is determined to be a Top-Heavy Plan
shall not exceed $150,000 (or such adjusted amount determined by the Secretary
of the Treasury pursuant to Section 416(d)(2) of the Code).

17.5 Top-Heavy Vesting Provisions.

In the event that the Plan is determined to be a Top-Heavy Plan with respect to
any Plan Year, a Member who is eligible to receive the vested interest of his
IAR Account and/or Profit Sharing Account (as applicable) in accordance with the
provisions of Section 7.2 shall be vested in a portion of IAR Account which
shall be no less than it would be under following vesting schedule:

      Years of Service

--------------------------------------------------------------------------------

  Vested Percentage

--------------------------------------------------------------------------------

Less than two years
  0%
Two but less than three years
  20%
Three but less than four years
  40%
Four but less than five years
  60%
Five years
  100%

-64-



--------------------------------------------------------------------------------



 



17.6 Top-Heavy Plan/Benefit Limitations.

In any Plan Year in which the Plan is a Top-Heavy Plan, the denominators of the
defined benefit fraction and the defined contribution fraction (as such terms
are used in applying the benefit limitation provisions of Section 415 of the
Code) shall be computed using 100 percent of the dollar limitation instead of
125 percent.

[Signature Page to Follow]

-65-



--------------------------------------------------------------------------------



 



     Executed this 28 day of April, 2003, effective for all purposes as provided
above.

     
COOPER CAMERON CORPORATION
 
   
By:
  /s/ Jane L. Crowden

 

--------------------------------------------------------------------------------

 
Name:
  Jane L. Crowden

 

--------------------------------------------------------------------------------

 
Title:
  VP, Human Resources

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------



 



ADDENDA

TABLE OF CONTENTS

          Addendum   Page  
Cameron Division Plant in Liberty, TX
  AD-3
Cameron Division Plant in Patterson, LA
  AD-4
Cooper Cameron Valves Plant in Ville Platte, LA
  AD-5
Cooper Energy Services Division Plant in Houston, TX (Texcentric)
  AD-6
Cameron Division Plant in Oklahoma City, OK (Demco)
  AD-7
Wheeling Machine Products Division Facility in Pine Bluff, AR
  AD-9
Cooper Cameron Valves Division Plant in Little Rock, AR
  AD-10
Cooper Energy Services Division Plant at Ponca City, OK (Nickles)
  AD-12

AD-1



--------------------------------------------------------------------------------



 



GEOGRAPHICAL INDEX TO ADDENDA

          Location   Page  
Houston, TX
Cooper Energy Services Division Plant in Houston, TX (Texcentric)
  AD-6
Liberty, TX
Cameron Division Plant in Liberty, TX
  AD-3
Little Rock, AR
Cooper Cameron Valves Division Plant in Little Rock, AR
  AD-10
Oklahoma City, OK
Cameron Division Plant in Oklahoma City, OK (Demco)
  AD-7
Patterson, LA
Cameron Division Plant in Patterson, LA
  AD-4
Pine Bluff, AR
Wheeling Machine Division Facility Company in Pine Bluff, AR
  AD-9
Ponca City, OK
Cooper Energy Services Division Plant in Ponca City, OK (Nickles)
  AD-12
Ville Platte, LA
Cooper Cameron Valves Plant in Ville Platte, LA
  AD-5

AD-2



--------------------------------------------------------------------------------



 



COOPER CAMERON CORPORATION
RETIREMENT SAVINGS PLAN

ADDENDUM

FOR EMPLOYEES OF
CAMERON DIVISION PLANT AT LIBERTY, TEXAS

     Pursuant to Section 16.8 of the Cooper Cameron Corporation Retirement
Savings Plan (“Plan”), this Addendum relates to the Liberty, Texas plant at the
Cameron Division of the Company.

     A. SPECIAL ACCOUNT FOR PRIOR PLAN BENEFITS:

     A separate subaccount shall be maintained with respect to benefits of a
Member that were transferred to the Plan (formerly the Cooper Savings Plan) from
the Cameron Salaried and Non-Bargaining Hourly Employees’ Retirement Plan and
then to the Plan. Such separate subaccount shall be 100% vested in such Member.

AD-3



--------------------------------------------------------------------------------



 



COOPER CAMERON CORPORATION
RETIREMENT SAVINGS PLAN

ADDENDUM

FOR EMPLOYEES OF
CAMERON DIVISION PLANT AT PATTERSON, LOUISIANA

     Pursuant to Section 16.8 of the Cooper Cameron Corporation Retirement
Savings Plan (“Plan”), this Addendum relates to the Patterson, Louisiana plant
at the Cameron Division of the Company.

     A. SECTION 3.6 — COMPANY RETIREMENT CONTRIBUTIONS:

     In addition to the Company Retirement Contribution otherwise set forth in
Section 3.6, the Company shall make the additional monthly Company Retirement
Contribution set forth below with respect to the following Members:

                  Monthly Additional         Company Retirement Member

--------------------------------------------------------------------------------

  SSN

--------------------------------------------------------------------------------

  Contribution

--------------------------------------------------------------------------------

1. Crouch, Anthony J.
  ###-##-####   $72.31
2. Gant, Charles
  ###-##-####   72.97
3. Riley, Ronald
  ###-##-####   86.56
4. Trahen, Wilfred
  ###-##-####   71.61

     B. SPECIAL ACCOUNT FOR PRIOR PLAN BENEFITS:

     A separate subaccount shall be maintained with respect to benefits of a
Member that were transferred to the Plan (formerly the Cooper Savings Plan) from
the Cameron Salaried and Non-Bargaining Hourly Employees’ Retirement Plan and
then to the Plan. Such separate subaccount shall be 100% vested in such Member.

AD-4



--------------------------------------------------------------------------------



 



COOPER CAMERON CORPORATION
RETIREMENT SAVINGS PLAN

ADDENDUM

FOR EMPLOYEES OF COOPER CAMERON VALVES PLANT
IN VILLE PLATTE, LOUISIANA

     Pursuant to Section 16.8 of the Cooper Cameron Corporation Retirement
Savings Plan (“Plan”), this Addendum relates to the Ville Platte, Louisiana
plant of the Cooper Cameron Valves Division of the Company.

     A. SPECIAL ACCOUNT FOR PRIOR PLAN BENEFITS:

     A separate subaccount shall be maintained with respect to benefits of a
Member that were transferred to the Plan (formerly the Cooper Savings Plan) from
the Cameron Salaried and Non-Bargaining Hourly Employees’ Retirement Plan and
then to the Plan. Such separate subaccount shall be 100% vested in such Member.

AD-5



--------------------------------------------------------------------------------



 



COOPER CAMERON CORPORATION
RETIREMENT SAVINGS PLAN

ADDENDUM

FOR EMPLOYEES OF THE COOPER ENERGY SERVICES
DIVISION AT THE HOUSTON, TEXAS PLANT
(TEXCENTRIC)

     Pursuant to Section 16.8 of the Cooper Cameron Corporation Retirement
Savings Plan (“Plan”), this Addendum relates to the Houston, Texas plant at the
Cooper Energy Services Division (formerly Texcentric) of the Company.

     A. SECTION 3.6 — COMPANY RETIREMENT CONTRIBUTIONS:

     In addition to the Company Retirement Contribution otherwise set forth in
Section 3.6, the Company shall make the additional monthly Company Retirement
Contribution set forth below with respect to the following Members:

                  Monthly Additional         Company Retirement Member

--------------------------------------------------------------------------------

  SSN

--------------------------------------------------------------------------------

  Contribution

--------------------------------------------------------------------------------

1. Lee, Willie A.
  ###-##-####   $130.00
2. Kor, Jack
  ###-##-####     $54.00
3. Shuck, Roger
  ###-##-####     $25.00
4. Cunningham, George
  ###-##-####     $75.00

AD-6



--------------------------------------------------------------------------------



 



COOPER CAMERON CORPORATION
RETIREMENT SAVINGS PLAN

ADDENDUM

FOR EMPLOYEES OF
CAMERON DIVISION PLANT AT OKLAHOMA CITY, OKLAHOMA
(DEMCO)

     Pursuant to Section 16.8 of the Cooper Cameron Corporation Retirement
Savings Plan (“Plan”), this Addendum relates to the Oklahoma City, Oklahoma
facility of the Cameron Division of the Company (formerly Demco).

     A. SECTION 3.6 — COMPANY RETIREMENT CONTRIBUTIONS:

     In addition to the Company Retirement Contribution otherwise set forth in
Section 3.6, the Company shall make the additional monthly Company Retirement
Contribution with respect to each Member who was employed on September 30, 1989
at a Cooper Cameron (formerly a Cooper Industries, Inc.) facility and in an
employment classification set forth on the Additional Retiree Medical Credit
Eligibility list as set forth below; provided, however, that such amount shall
be prorated and credited to such Member’s IAR Account based upon the number of
pay periods applicable to such Member in such month during which the Member was
employed at a facility and in an employment classification set forth on the
Additional Retiree Medical Credit Eligibility List.



  (1)   Active members on October 1, 1989 in the Plan (formerly the Cooper
Savings Plan), who became Members on April 1, 1995, who attained at least age 50
on December 31, 1989 and who elected retiree medical coverage.

          Monthly Additional Year of Birth

--------------------------------------------------------------------------------

  Credit Amount

--------------------------------------------------------------------------------

1939
  $60.00
1938
  $60.00
1937
  $65.00
1936
  $65.00
1935
  $70.00
1934 or earlier
  $75.00



  (2)   Active Members on October 1, 1989 in the Plan (formerly the Cooper
Savings Plan), who became Members on April 1, 1995, who attained at least age 50
on December 31, 1989 and who did not elect retiree medical coverage.

          Monthly Additional Year of Birth

--------------------------------------------------------------------------------

  Credit Amount

--------------------------------------------------------------------------------

1939
  $105.00
1938
  $110.00
1937
  $115.00
1936
  $120.00
1935
  $125.00
1934 or earlier
  $130.00

AD-7



--------------------------------------------------------------------------------



 



  (3)   Active members on October 1, 1989 in the Plan (formerly the Cooper
Savings Plan), who became Members on April 1, 1995, and who had not attained age
50 on December 31, 1989.

          Monthly Additional Year of Birth

--------------------------------------------------------------------------------

  Credit Amount

--------------------------------------------------------------------------------

1964 or later
  $10.00
1963
  $11.00
1962
  $13.00
1961
  $15.00
1960
  $17.00
1959
  $19.00
1958
  $21.00
1957
  $23.00
1956
  $25.00
1955
  $27.00
1954
  $29.00
1953
  $31.00
1952
  $34.00
1951
  $37.00
1950
  $40.00
1949
  $44.00
1948
  $48.00
1947
  $52.00
1946
  $54.00
1945
  $60.00
1944
  $65.00
1943
  $70.00
1942
  $75.00
1941
  $80.00
1940
  $90.00

     B. SPECIAL ACCOUNT FOR PRIOR PLAN BENEFITS:

     A separate subaccount shall be maintained with respect to benefits of a
Member that were transferred to the Plan (formerly the Cooper Savings Plan) from
the Demco Pension Plan for Hourly and Non-Exempt Salaried Employees and then to
the Plan. Such separate subaccount shall be 100% vested in such Member.

AD-8



--------------------------------------------------------------------------------



 



COOPER CAMERON CORPORATION
RETIREMENT SAVINGS PLAN

ADDENDUM

FOR EMPLOYEES OF THE WHEELING MACHINE PRODUCTS DIVISION FACILITY
AT PINE BLUFF, ARKANSAS

     Pursuant to Section 16.8 of the Cooper Cameron Corporation Retirement
Savings Plan (“Plan”), this Addendum relates to the Pine Bluff, Arkansas
facility of the Wheeling Machine Products Division of the Company.

     A. SPECIAL ACCOUNT FOR PRIOR PLAN BENEFITS:

     A separate subaccount shall be maintained with respect to benefits of a
Member that were transferred to the Cooper Savings Plan from the Pension Plan
for Hourly Employees in the Pine bluff, Arkansas Facilities and then to the
Plan. Such separate subaccount shall be 100% vested in such Member.

AD-9



--------------------------------------------------------------------------------



 



COOPER CAMERON CORPORATION
RETIREMENT SAVINGS PLAN

ADDENDUM

FOR EMPLOYEES OF COOPER CAMERON VALVES DIVISION PLANT AT LITTLE ROCK, ARKANSAS

     Pursuant to Section 16.8 of the Cooper Cameron Corporation Retirement
Savings Plan (“Plan”), this Addendum relates to the Cooper Cameron Valves Plant
of the Company in Little Rock, Arkansas (formerly Orbit Valve).

A. SPECIAL ACCOUNT FOR PRIOR PLAN BENEFITS:

     Separate sub-accounts shall be maintained with respect to benefits of a
Member (an “Orbit Member”) that were transformed to the Plan from the Orbit
Valve Company Profit Sharing Plan (the “Orbit Profit Sharing Plan”) and the
Orbit Valve Company Employee Savings Plan (the “Orbit Savings Plan”). Amounts in
such separate sub-accounts that are attributable to a Member’s Matching and
Profit Sharing Contribution Accounts under the Orbit Savings Plan and a Member’s
Account under the Orbit Profit Sharing Plan shall respectively vest in
accordance with the vesting schedule contained in the plans from which such
amounts were transferred, which is set forth below:

      YEARS OF SERVICE

--------------------------------------------------------------------------------

  NONFORFEITABLE PERCENTAGE

--------------------------------------------------------------------------------

0-4
      0%
5 or more
  100%

     In addition to the lump sum method of distribution of benefits set forth in
Section 10.2 of the Plan, an Orbit Member may elect to receive his such separate
sub-accounts in periodic installment payments for any term not extending beyond
the life expectancy of such Member or the joint and last survivor expectancy of
such Member and a designated beneficiary. An Orbit Member may make such an
election only if the method of payment of any such form is in compliance with
Section 401(a)(9) of the Code and applicable Treasury regulations thereunder.

     In addition to the lump sum method of distribution of benefits set forth in
Section 11.4 of the Plan, the beneficiary of an Orbit Member may elect to
receive payment of the separate sub-accounts of the deceased Orbit Member in
periodic installments for any term not extending beyond the life expectancy of
such beneficiary so long as the method of payment of such form is compliance
with Section 401(a)(9) of the Code and applicable treasury regulations
thereunder. A beneficiary’s election as to the method of distribution of such
separate sub-accounts must be made within the 90-day period ending on the first
day of the first period for which an amount is payable to such beneficiary. If a
beneficiary fails to make an election within such 90-day period, the separate
sub-accounts of the deceased Orbit Member will be paid to such beneficiary in
one lump sum. If a beneficiary properly elects to receive payments in periodic
installments, after such installment payments commence, the beneficiary will
have the option to reduce the period over which such installments shall be made
with the payments being adjusted accordingly. Upon the death of such
beneficiary, the remaining balance in the separate sub-account will be paid as
soon as administratively possible in one lump sum cash payment, to the
beneficiary’s executor or to his heirs at law if there is no administration of
such beneficiary’s estate.

     In addition to the withdrawal rights contained in Section 8.2 of the Plan,
Orbit Members who participated in the Orbit Profit Sharing Plan may withdraw all
or any part of the vested amount of their

AD-10



--------------------------------------------------------------------------------



 



Employer profit sharing contributions credited to their Matching Account after
attaining age 591/2; provided, however, that such Members may only exercise such
withdrawal rights once during every six-month period of a calendar year.
Furthermore, an Orbit Member who participated in the Orbit Profit Sharing Plan
with less than five years of Vesting Service may not withdraw amounts which
would reduce the Matching Account balance below the aggregate Employer profit
sharing contribution amounts allocated to such Member’s Participation Account
during the two Plan Years preceding the Plan merger date.

     In addition to the withdrawal rights contained in Section 8.2 of the Plan,
an Orbit Member who participated in the Orbit Savings Plan may withdraw all or
any part of his sub-accounts attributable to his Elective Contribution Account
under such plan after attaining age 591/2; provided, however, that such a Member
may only exercise such withdrawal rights once during every six-month period of a
calendar year.

     Additional rights and restrictions that apply with respect to such separate
sub-accounts are described in the instruments entitled “Merged Orbit Valve
Company Employee Savings Plan With and Into Cooper Cameron Retirement Savings
Plan” and “Merger of Orbit Valve Company Profit Sharing Plan With and Into
Cooper Cameron Corporation Retirement Savings Plan.

AD-11



--------------------------------------------------------------------------------



 



COOPER CAMERON CORPORATION
RETIREMENT SAVINGS PLAN

ADDENDUM

FOR EMPLOYEES OF
COOPER ENERGY SERVICES DIVISION PLANT AT PONCA CITY, OKLAHOMA (NICKLES)

     Pursuant to Section 16.8 of the Cooper Cameron Corporation Retirement
Savings Plan (“Plan”), this Addendum relates to the Ponca City, Oklahoma plant
at the Cooper Energy Services Division (formerly Nickles) of the Company.

A. SPECIAL ACCOUNT FOR PRIOR PLAN BENEFITS:

     A separate sub-account shall be maintained under each Plan Account, with
respect to the benefits of a Member that was transferred to the Plan from the
Nickles Machine Corporation Defined Contribution Matching Plan and Trust (the
“Nickles Plan”).

     In addition to the in service withdrawal rights contained in Section 8.2 of
the Plan, such a Member shall be permitted to withdraw all or any part of the
separate sub-account portion of his Supplemental Account under the Plan at any
time. Further, after he attains age 591/2, such a Member shall be permitted to
withdraw any amount credited to such separate sub-accounts; provided, however,
that a withdrawal made pursuant to this sentence may be in any amount and may be
made up to two times in any 12 month period. Additional forms for distribution
of benefits to such Members and their beneficiaries, which were initially
preserved in connection with the transfer of account balances from the Nickles
Plan to the Plan, were eliminated in accordance with Treasury Regulation §
1.411(d)-4 Q & A2(e).

AD-12